Exhibit 10.1
AMERICAN-BLEND CIGARETTE MANUFACTURING AGREEMENT
EXECUTION COPY
     This American-blend Cigarette Manufacturing Agreement (the “Agreement”) is
made and entered into as of this 26th day of May, 2010 (the “Execution Date”),
by and between R. J. REYNOLDS TOBACCO COMPANY, a North Carolina corporation
(hereinafter, “RJRTC”), and BATUS JAPAN, INC., a Delaware corporation
(hereinafter, “BATUS Japan”). RJRTC and BATUS Japan shall be referred to herein
individually as a “Party” and collectively as the “Parties.”
RECITALS
     WHEREAS, RJRTC and BATUS Japan entered into the Original Agreement (as
defined below) on July 30, 2004. The Original Agreement (together with all
protocols, guidelines and understandings entered into in connection with the
Original Agreement) has now been terminated in its entirety with effect from
midnight on December 31, 2009 (save where any such protocols, guidelines and
understandings are expressly stated in this Agreement to survive termination of
the Original Agreement).
     WHEREAS, BATUS Japan or its Affiliates (as defined below) have the right to
distribute, market and sell certain Cigarettes (as defined below) and other
tobacco products in the Territory (as defined below);
     WHEREAS, BATUS Japan wishes to engage RJRTC to manufacture American-blend
Cigarettes which will be sold in Japan;
     WHEREAS, RJRTC has facilities for, and expertise relating to, the
manufacture of American-blend Cigarettes and other tobacco products; and,
     WHEREAS, RJRTC is willing to manufacture American-blend Cigarettes for
BATUS Japan in the United States pursuant to the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, RJRTC and BATUS Japan
agree as follows:
SECTION 1
DEFINITIONS
     For purposes of this Agreement, the following terms shall mean:
1.1 “AAA” has the meaning set forth in Sub-Section 7.6(b).

 



--------------------------------------------------------------------------------



 



1.2 “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.
1.3 “Agreement” has the meaning set forth in the Preamble above and shall also
include any and all Schedules attached hereto, as may be amended from time to
time by mutual written agreement of the Parties.
1.4 “Antiboycott Laws” means laws and regulations of the U.S.A. that prohibit
participation or cooperation with, agreements to cooperate with and, in some
cases, the provision of information in support of, any international boycott not
sanctioned by the U.S.A., such as the Arab League boycott of Israel, and
including but not limited to Section 999 of the U.S.A. Internal Revenue Code of
1986, and guidelines issued thereunder, and the U.S.A. Export Administration
Regulations, 15 C.F.R. Part 760.
1.5 “B.A.T.” means British American Tobacco p.l.c., BATUS Japan’s indirect
parent corporation.
1.6 “B.A.T. Group” means B.A.T. and its Affiliates.
1.7 “B.A.T. Group’s Five Largest Countries” means the five (5) countries in
which the B.A.T. Group has the highest Cigarette production volume for the
twelve (12) month period ending on May 31, 2013 and, for the purposes of this
definition, for any country with multiple factories, the Cigarette production
volumes of those factories shall be aggregated so as to provide a single country
total.
1.8 “BATUS Japan Indemnified Party” has the meaning set forth in Sub-Section
6.9(a).
1.9 “BCA” means the Business Combination Agreement, dated as of October 27,
2003, between R.J. Reynolds Tobacco Holdings, Inc and Brown & Williamson Tobacco
Corporation.
1.10 “Bill of Materials” means, for any SKU, a price list of Tobacco Materials
and Non-Tobacco Components in detail sufficient to allow BATUS Japan to exercise
its rights under this Agreement.
1.11 “Capsule Cigarette” means a Cigarette possessing filter elements that
incorporate capsules individually positioned at pre-determined locations within
the filter element. As an example, a Capsule Cigarette is a Cigarette possessing
a filter element that can have one or more segments, and at least one of those
segments possesses one or more crushable capsules capable of releasing
encapsulated flavoring agents.
1.12 “Carton” means a container that contains Cigarette Packages and associated
materials including, but not limited to, inserts and onserts (e.g., ten
(10) packages of twenty (20) Cigarettes each).

-2-



--------------------------------------------------------------------------------



 



1.13 “Case” means a shipping container that contains Cartons (e.g., a container
which contains fifty (50) cartons).
1.14 “Cigarette” means: (a) any roll of tobacco wrapped in paper or in any
substance not containing tobacco or (b) any roll of tobacco wrapped in any
substance containing tobacco which, because of its appearance, the type of
tobacco used in the filler, or its packaging or labeling, is likely to be
offered to, or purchased by consumers, as a cigarette described in the foregoing
clause (a).
1.15 “Cigarette Package” means the smallest container for Cigarettes that, when
filled with Cigarettes and sealed, is intended for distribution and sale (e.g.,
packs of twenty (20) Cigarettes).
1.16 “Confidential Information” means: (a) information or data (whether of a
technical or business nature), including, but not limited to, that relating to
research, development, know-how, inventions, Trade Secrets, engineering,
manufacturing, proposals and business plans, marketing plans and matters,
financial matters and arrangements, personnel matters, sales, suppliers or
customers; or (b) proprietary information or data of either Party hereto or of a
third Person with whom such Party has an obligation of confidence (including all
such information owned by any Affiliate of either Party), whether created by a
Party individually or through the efforts contemplated by this Agreement; or (c)
any other information or data, not publicly known, of either Party hereto or of
a third Person with whom such Party has an obligation of confidence (including
all such information owned by any Affiliate of either Party); whether any of the
foregoing set forth in clauses (a)-(c) above is observed or in oral, written,
graphic or electronic form, and whether or not marked or otherwise identified as
“confidential.”
1.17 “Contract Year” means each successive period during the Term of this
Agreement running from January 1st through December 31st.
1.18 “Damages” has the meaning set forth in Sub-Section 6.8(a).
1.19 “Delivery Grace Period” has the meaning set forth in Sub-Section 2.17(c).
1.20 “Dispute” has the meaning set forth in Sub-Section 7.6.
1.21 “Effective Date” means January 1, 2010.
1.22 “Execution Date” is the date set forth in the Preamble above.
1.23 “Export License” means any license, permit, or other authorization issued
by a Governmental Authority, including but not limited to OFAC (as defined
below), permitting the manufacture, export and/or sale of the Products
hereunder.
1.24 “Extension Criteria” has the meaning set forth in Sub-Section 4.4(b).

-3-



--------------------------------------------------------------------------------



 



1.25 “Extension Period” has the meaning set forth in Sub-Section 4.4(c).
1.26 “Extension Response Notice” has the meaning set forth in
Sub-Section 4.4(b).
1.27 “Foreign Corrupt Practices Act” means 15 U.S.C. §§ 78dd-1, et seq. and any
and all amendments thereto.
1.28 “Governance Agreement” means the Governance Agreement, dated as of July 30,
2004, among B.A.T., Brown & Williamson Tobacco Corporation and RAI.
1.29 “Governmental Authority” means any of the following: (a) the government of
the U.S.A. or any other foreign country; (b) the government of any state,
province, county, municipality, city, town, or district of the U.S.A. or any
foreign country, or any multi-country district; and (c) any ministry, agency,
department, authority, commission, administration, court, magistrate, tribunal,
arbitrator, instrumentality, or political subdivision of, or within the
geographical jurisdiction of, any government described in the foregoing clauses
(a) and (b).
1.30 “Guidelines on Capital Expenditure” means the guidelines set out in
Appendix 1 to Schedule “E”.
1.31 “Guidelines on Inventory” means the guidelines set out in Appendix 9 to
Schedule “E”.
1.32 “INCOTERMS” means the terms for the international transportation of goods
published by the International Chamber of Commerce, as in effect from time to
time during the Term of this Agreement.
1.33 “Incumbent Board” has the meaning set forth in Sub-Section 4.2(d)(iii).
1.34 “Intellectual Property” means information, concepts, ideas, discoveries,
inventions (whether conceived or reduced to practice, and whether or not
patentable), Specifications, requirements, samples of prototypical Cigarettes
and Cigarette components, data, codes and programs, graphics, designs, prints,
sketches, drawings and photographs, developments, processes and methods,
know-how, Trade Secrets, patent applications, patents, other intellectual
property of any type (including copyrights, trademarks, and service marks), and
enhancements, derivatives, and improvements thereof.
1.35 “Manufacturing Costs” means the weighted (by production volume) average
manufacturing cost of Cigarettes of factories in the B.A.T. Group’s Five Largest
Countries (which, for the avoidance of doubt: (a) excludes the cost of raw
materials; (b) includes labor costs; and (c) relates to all Cigarettes
manufactured in factories in B.A.T. Group’s Five Largest Countries, not just the
Cigarettes manufactured pursuant to this Agreement), as reported in the books
and records of the B.A.T. Group, and using the B.A.T. Group’s standards, for the
twelve (12) month period ending on May, 31 2013.

-4-



--------------------------------------------------------------------------------



 



1.36 “Manufacturing Costs Notice” has the meaning set forth in
Sub-Section 4.4(b).
1.37 “Migration Period for Non-Key Brands” has the meaning set forth in
Sub-Section 2.2(A)(b)(i).
1.38 “Nanotek Cigarette” means a king size, superslim Cigarette identified as a
“Nano” style.
1.39 “Non-Key Brands” means the following Cigarette brand families: CAPRI,
CARLTON, LUCKY STRIKE, PALL MALL, DUNHILL and JOHN PLAYER SPECIAL.
1.40 “Non-Tobacco Component” means a material that is used in combination with
any Tobacco Material for the manufacture of Cigarettes, including tobacco rod
wrapping materials, filter materials and components, plug wrapping materials,
tipping materials, inks, flavor and casing components, and Packaging.
1.41 “OFAC” means the United States Department of the Treasury, Office of
Foreign Assets Control, or any successor agency, department or unit of the
federal government of the U.S.A. with regulatory authority over export/re-export
transactions subject to U.S.A. jurisdiction.
1.42 “On Time/In Full” is the performance metric used in certain circumstances
to measure RJRTC’s performance under this Agreement. On Time/In Full delivery
performance is measured at the Purchase Order SKU order line level by week. To
be credited for On Time/In Full delivery of a specific Purchase Order SKU order
line level by week, RJRTC must: (a) deliver one hundred percent (100%) of the
SKU volume ordered; (b) on the firm delivery date established pursuant to the
mechanisms provided in Sub-Section 2.16 of this Agreement for the particular
Purchase Order SKU order line; (c) at the railroad railhead or, if delivery by
ship is required by BATUS Japan in the applicable Purchase Order, at the ship’s
rail at the U.S.A. port of exit or, if air freight delivery is required by BATUS
Japan in the applicable Purchase Order, at the fuselage of the aircraft; and (d)
with all export and shipping documentation fully and properly completed. For
purposes of Sub-Sections 1.42(b) and (c) above, should RJRTC cause a specific
Purchase Order SKU order line volume level by week to arrive in the Territory
not later than the date on which such SKU volume would have arrived in the
Territory if delivered to the railroad railhead or, if shipment was required by
BATUS Japan in the applicable Purchase Order, at the ship’s rail at the U.S.A.
port of exit by RJRTC on the firm delivery date established pursuant to the
mechanisms provided in Sub-Section 2.16, then such Purchase Order SKU order line
volume by week shall be deemed delivered on time.
1.43 “On Time/In Full Delivery Percentage” means the percentage of RJRTC’s On
Time/In Full deliveries over the time period stated in Sub-Section 2.17(d)(iv)
measured as follows: [(total number of Purchase Order SKU order lines issued by
week during the measurement period by BATUS Japan and accepted by RJRTC) minus
(number of total

-5-



--------------------------------------------------------------------------------



 



Purchase Order SKU order lines not delivered by RJRTC On Time/In Full)] divided
by (total number of Purchase Order SKU order lines issued by week during the
measurement period by BATUS Japan and accepted by RJRTC) times one hundred
(100). Stated formulaically:

     
Total number of Purchase Order SKU order lines issued by week during the
measurement period by BATUS Japan and accepted by RJRTC (-) Number of total
Purchase Order SKU order lines not delivered On Time/In Full
  x 100 = On Time/In Full Delivery Percentage
 
 
Total number of Purchase Order SKU order lines issued by week during the
measurement period by BATUS Japan and accepted by RJRTC
   

By way of illustration, if over the applicable measurement period orders for
1,500 total Purchase Order SKU order lines were issued by BATUS Japan and
accepted by RJRTC, and RJRTC has On Time/In Full delivery of 1,450 of such total
Purchase Order SKU order lines, RJRTC’s On Time/In Full Delivery Percentage for
the measurement period would be as follows:

         
 
  1,500 (-) 50   x 100 = 96.6%
 
 
 
1,500  

1.44 “Original Agreement” has the meaning set forth in Sub-Section 2.2(b).
1.45 “Outside the Jurisdiction of the U.S.A.” means all places other than the
U.S.A.
1.46 “Packaging” means materials that are used to contain Cigarettes (or
containers enclosing Cigarettes) for the purpose of distribution and sale to
customers, including component materials referred to as foil, innerframes,
closures, Cigarette boxes, labels, films, tear tapes, optional pack inserts and
onserts, cartons and cases, including all graphics, holographics and printed
matter on such materials.
1.47 “Person” means any firm, corporation, partnership, limited liability
company, joint venture, trust, unincorporated association or organization,
business, enterprise or other entity, any individual and any Governmental
Authority. For purposes of Sub-Section 4.2(d), any formal or informal group of
the foregoing shall constitute a Person.
1.48 “PPI” means the Producer Price Index for Stage of Processing – Finished
Goods, as compiled by the United States Bureau of Labor Statistics (1982 = 100).
If the Bureau of Labor Statistics substantially revises the manner in which the
PPI is determined, an adjustment shall be made in the revised index that will
produce results equivalent, as

-6-



--------------------------------------------------------------------------------



 



nearly as possible, to those that would be obtained if the PPI had not been so
revised. If the 1982 average is no longer used as an index of one hundred (100),
or if the PPI is no longer available, then the Parties shall substitute a
mutually acceptable comparable index, based on changes in the cost of production
measured at the finished goods level published by an agency of the federal
government of the U.S.A.
1.49 “Principal Party in Interest” means the Person in the U.S.A. listed as such
on Shipper’s Export Declarations or Automated Export System records (and as
defined in the U.S.A. Export Administration Regulations (15 C.F.R. Part 730 et
seq.) and the U.S.A. Foreign Trade Statistics Regulations (15 C.F.R. Part 30))
as the Person that receives the primary benefit, monetary or otherwise, of the
transaction associated with such export shipment.
1.50 “Product” or “Products” means American-blend Cigarettes manufactured for
BATUS Japan (or its Affiliates) pursuant to this Agreement which are intended to
be distributed or sold in the Territory.
1.51 “Product Base Prices” means the price for each SKU (per one thousand
(1,000) Cigarettes) chargeable by RJRTC for Products subject to Purchase Orders
issued by BATUS Japan between the Effective Date and the end of Contract Year
2010. The Product Base Prices (per one thousand (1,000) Cigarettes) are listed
on the attached Schedule “F”. The Product Base Prices are calculated by adding
(or subtracting) all of the costing elements identified on Schedule “F”.
1.52 “Prohibited Countries” means countries subject to Trade Restrictions (as
defined below) and for which no Governmental Authority licenses or
authorizations permitting manufacture or export of Products are obtained. For
the purposes of this Agreement, Prohibited Countries shall not include
Restricted Countries.
1.53 “Purchase Order” means a purchase order issued by BATUS Japan on its behalf
(or on behalf of its Affiliate, RFEBV) to RJRTC containing the following
information about an order for Products pursuant to this Agreement: (a) identity
of Products by SKU, with each SKU ordered entered on a separate order line; (b)
quantity of Products by SKU; (c) delivery instructions and required delivery
date(s) for the Products at the railroad railhead or, if delivery by ship is
required by BATUS Japan in the applicable Purchase Order, at the ship’s rail at
the U.S.A. port of exit or, if air freight delivery is required by BATUS Japan
in the applicable Purchase Order, at the fuselage of the aircraft (with each
Purchase Order typically providing for multiple deliveries of Product by SKU at
scheduled intervals); (d) shipping instructions to the Territory; (e) consignee
identification; (f) contact personnel; (g) Case mark requirements; (h) matters
including “bill to” and “sold to” (which may be BATUS Japan or RFEBV); and (i)
such other requirements as BATUS Japan may specify or RJRTC may reasonably
require.
1.54 “RAI” means Reynolds American Inc., RJRTC’s indirect parent corporation.
1.55 “RAI Voting Power” has the meaning set forth in Sub-Section 4.2(d)(ii).

-7-



--------------------------------------------------------------------------------



 



1.56 “Receiving Party” has the meaning set forth in Sub-Section 5.1.
1.57 “Restricted Countries” means those countries in the Territory that from
time to time are subject to Trade Restrictions and for which Products are
manufactured for export under this Agreement by RJRTC pursuant to licenses or
other authorizations duly issued and in effect by the applicable Governmental
Authority whether within or outside the U.S.A, including but not limited to
OFAC, and to which the additional provisions of Schedule “B” shall apply. These
additional provisions shall prevail only to the extent that they are
inconsistent with the other provisions of this Agreement.
1.58 “Restricted Parties” means Persons who have been denied export privileges
or who are otherwise restricted under the U.S.A. Export Administration
Regulations or with respect to whom transactions, including but not limited to
export and financial transactions, are restricted, pursuant to applicable Trade
Restrictions (as defined below) in force from time to time.
1.59 “RFEBV” means BATUS Japan’s Affiliate, Rothmans Far East, B.V.
1.60 “RJRTC Indemnified Party” has the meaning set forth in Sub-Section 6.8(a).
1.61 “SKU” means a stock keeping unit designation referring to a particular
Cigarette brand style.
1.62 “Specifications” means specifications and standards set by BATUS Japan and
pursuant to which RJRTC is manufacturing and packaging Products for BATUS Japan
as of the Execution Date, as contained in whichever medium such specifications
and standards may be held for each SKU, and as they may be amended from time to
time in accordance with this Agreement.
1.63 “Surplus Equipment” means such surplus equipment owned by RJRTC which is
used by RJRTC in relation to the manufacture and/or packaging of Products.
1.64 “Term” means the period in which this Agreement is in effect, in accordance
with Section 4.
1.65 “Termination Migration Period” has the meaning set forth in Sub-Section
4.2A(a).
1.66 “Territory” means Japan, the political jurisdiction outside the U.S.A.
where BATUS Japan and RFEBV distribute and sell the Products and any other
jurisdictions that the Parties may mutually agree upon in writing from time to
time. The Territory subject to this Agreement is listed on the attached Schedule
“A”, as may be amended from time to time by mutual written agreement of the
Parties.

-8-



--------------------------------------------------------------------------------



 



1.67 “Tobacco Material” means any type or form of tobacco, including tobacco in
whole leaf, strip, stem or blended cut filler form, reconstituted tobacco, and
including tobacco by-products, and tobacco in any type of processed form,
whether or not in blended form.
1.68 “Trademark” means any trademark: (a) that at any time is used on or in
connection with a Product and (b) that is owned, licensed or controlled by BATUS
Japan or an Affiliate of BATUS Japan.
1.69 “Trade Restrictions” mean restrictions on trade and dealings with certain
countries, Persons or entities, including but not limited to restrictions on
exports, imports, sales, and supplies of products, transshipments, and financial
transactions imposed pursuant to export controls, trade sanctions and other
trade and investment regulations of the U.S.A. and/or any other Governmental
Authority outside the U.S.A. in force from time to time.
1.70 “Trade Secret” means information and data, including, without limitation,
Specifications, that: (a) derive independent economic value, actual or
potential, from not being generally known to the public or other Persons who can
obtain economic value from their disclosure and use and (b) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
1.71 “TSRA” means the U.S.A. Trade Sanctions Reform and Export Enhancement Act
of 2000 (Title IX of Pub. L. 106-387).
1.72 “TTB” means The Alcohol & Tobacco Tax and Trade Bureau, an agency of the
U.S.A. Department of the Treasury.
1.73 “U.S.A.” means the fifty (50) States of the U.S.A., including offshore
areas within their jurisdiction pursuant to Section 3 of the Submerged Lands Act
(43 U.S.C. § 1311), the District of Columbia, Puerto Rico, and all territories,
dependencies, and possessions of the U.S.A., including foreign trade zones
established pursuant to 19 U.S.C. §§ 81A-81U, and also including the outer
continental shelf, as defined in Section 2(a) of the Outer Continental Shelf
Lands Act (43 U.S.C. § 1331(a)).
1.74 “Workout Period” has the meanings set forth in Sub-Sections 2.17(d)(i),
(ii) and (iii).
1.75 Other Terms shall have the defined meanings stated elsewhere in this
Agreement.

-9-



--------------------------------------------------------------------------------



 



SECTION 2
RESPONSIBILITIES OF THE PARTIES
2.1 Appointment of RJRTC for Manufacture. Commencing on the Effective Date and
until such time that this Agreement is terminated or expires pursuant to its
terms and provisions, BATUS Japan hereby appoints RJRTC to be BATUS Japan’s
exclusive manufacturer of all of BATUS Japan’s requirements for American-blend
Cigarettes intended to be distributed and sold in the Territory, except: (a) any
Cigarettes bearing the brand names CARTIER, VOGUE, DUNHILL or STATE EXPRESS 555,
regardless of blend (except, in relation to DUNHILL only, for any SKU which
bears the DUNHILL name and which was manufactured by RJRTC for BATUS Japan
immediately prior to the Execution Date); (b) any Nanotek Cigarettes bearing the
brand name KENT, regardless of blend and (c) from such time as RJRTC ceases to
be the manufacturer of Cigarettes bearing each particular Non-Key Brand name in
accordance with Sub-Section 2.2A, any Cigarettes bearing such Non-Key Brand
names. All waivers previously granted by RJRTC to BATUS Japan providing for the
manufacture of Nanotek Cigarettes bearing the brand name KENT in other than
RJRTC facilities and remaining in force as of the Execution Date shall become
permanent, as of the Execution Date. All waivers previously granted by RJRTC to
BATUS Japan providing for the manufacture of Nanotek Cigarettes bearing the
brand name KOOL in other than RJRTC facilities and remaining in force as of the
Execution Date shall remain in force on their existing terms and conditions.
2.2 RJRTC’s Manufacture of Product.
     (a) Provision of Products and place of manufacture.
          RJRTC shall provide the Products to BATUS Japan, subject to and in
accordance with the terms and conditions of this Agreement. RJRTC shall
manufacture Products in the U.S.A. at its facilities in North Carolina and shall
not transfer production of Products subject to this Agreement to any other
facility without BATUS Japan’s prior written consent.
     (b) Products manufactured between Effective Date and Execution Date.
          The Parties acknowledge and agree that American-blend Cigarettes
manufactured by RJRTC for BATUS Japan (or its Affiliates) between the Effective
Date and the Execution Date pursuant to the Contract Manufacturing Agreement,
dated as of July 30, 2004, by and between RJRTC and BATUS Japan (the “Original
Agreement”), shall be deemed to be “Products” manufactured pursuant to this
Agreement, as such term is defined in Sub-Section 1.50. For the avoidance of
doubt, a purchase order issued by BATUS Japan (or its Affiliates) to RJRTC
pursuant to the Original Agreement relating to American-blend Cigarettes
manufactured between the Effective Date and the Execution Date shall be deemed
to be a “Purchase Order” issued pursuant to this Agreement as such term is
defined in Sub-Section 1.53. The price reconciliation referred to in Sub-Section

-10-



--------------------------------------------------------------------------------



 



3.1(a) shall apply to Products manufactured pursuant to Purchase Orders issued
by BATUS Japan between the Effective Date and the Execution Date.
2.2A Transfer of manufacturing arrangements for Non-Key Brands.
     (a) Transfer of manufacturing arrangements by May 31, 2011.
          (i) All waivers previously granted by RJRTC to BATUS Japan providing
for the manufacture of Cigarettes bearing the Non-Key Brand names in other than
RJRTC facilities and remaining in force as of the Execution Date shall become
permanent, as of the Execution Date.
          (ii) No later than May 31, 2011 the manufacturing of Cigarettes
bearing the Non-Key Brand names shall be transferred from RJRTC to such
facilities and such Persons as BATUS Japan may specify in accordance with this
Sub-Section 2.2A.
     (b) Migration period.
          (i) Commencing on the Execution Date the Parties shall work together
in good faith to transfer the manufacturing arrangements in accordance with
Sub-Section 2.2A(a)(ii) (the period commencing on the Execution Date and ending
on the date on which RJRTC ceases to be the manufacturer of Cigarettes bearing
the Non-Key Brand names being the “Migration Period for Non-Key Brands”). During
the Migration Period for Non-Key Brands: (a) as soon as reasonably practicable,
BATUS Japan shall submit to RJRTC a draft migration plan to assist in the
orderly transfer of the relevant manufacturing arrangements, which the Parties
shall discuss and seek to agree as soon as reasonably practicable thereafter;
(b) RJRTC shall provide to BATUS Japan all reasonable assistance and
co-operation to transfer production including enabling BATUS Japan to carry out
consumer product and other relevant tests; and (c) by no later than July 31,
2010, RJRTC shall provide to BATUS Japan all blend recipes, Bills of Materials
and Specifications and will identify other Intellectual Property relating to the
Non-Key Brand families. Until RJRTC ceases to be the manufacturer of Cigarettes
bearing a particular Non-Key Brand name (it being understood that RJRTC may
cease to be the manufacturer of Cigarettes bearing the different Non-Key Brand
names at different times) BATUS Japan shall continue to order Products in the
relevant Non-Key Brand family exclusively from RJRTC, but shall be allowed to
have test Products in that Non-Key Brand family manufactured by alternative
sources for purposes of qualifying such alternative manufacturers.
          (ii) Once RJRTC ceases to be the manufacturer of Cigarettes bearing a
particular Non-Key Brand name BATUS Japan may have any and all Product SKUs in
the relevant Non-Key Brand family manufactured by any other Person, and RJRTC’s
exclusive manufacturing rights stated in Sub-Section 2.1 with respect to any
Cigarettes bearing such Non-Key Brand name will terminate. Except to the extent
terminated earlier under the prior sentence, RJRTC’s exclusive manufacturing
rights stated in Sub-

-11-



--------------------------------------------------------------------------------



 



Section 2.1 will terminate with respect to all Cigarettes bearing Non-Key Brand
names on May 31, 2011.
     (c) Application of Section 4.3.
          Upon RJRTC ceasing to be the manufacturer of Cigarettes bearing each
Non-Key Brand name in accordance with Sub-Section 2.2A the provisions of
Sub-Section 4.3 shall apply to that Non-Key Brand.
     (d) Surplus Equipment.
          Upon RJRTC ceasing to be the manufacturer of Cigarettes bearing a
Non-Key Brand name in accordance with Sub-Section 2.2A, the Parties shall
discuss in good faith the possible acquisition by BATUS Japan, on such terms as
the Parties may agree, of any Surplus Equipment used in relation to the
manufacturing and/or packaging of Cigarettes bearing such Non-Key Brand name.
Prior to RJRTC ceasing to be the manufacturer of Cigarettes bearing each Non-Key
Brand name, RJRTC shall provide BATUS Japan with details of all Surplus
Equipment used in relation to the manufacturing and/or packaging of Cigarettes
bearing the relevant Non-Key Brand name.
     (e) Costs.
          For the avoidance of doubt, except as provided in Sub-Sections 2.2A(d)
and 4.3(b)and except for unavoidable costs incurred by RJRTC in relation to
writing off inventory of raw materials used exclusively in the manufacture
and/or packaging of Cigarettes bearing the Non-Key Brand names, RJRTC shall not
be entitled to charge BATUS Japan any fees or seek any costs from BATUS Japan in
relation to the transfer of manufacturing arrangements contemplated by this
Section 2.2A, as long as the manufacturing of Cigarettes bearing the Non-Key
Brand names has been transferred from RJRTC by May 31, 2011 (as contemplated by
Sub-Section 2.2A) If such manufacturing arrangements have not been transferred
by May 31, 2011 and RJRTC has fulfilled its transition obligations (as contained
in this Sub-Section 2.2A), BATUS Japan shall be responsible for any additional
costs incurred by RJRTC which result from the failure to transfer such
manufacturing arrangements by May 31, 2011 (subject to RJRTC taking all
commercially reasonable steps to mitigate any such additional costs).
2.3 Specifications.
     (a) Original.
          RJRTC is in possession of the Specifications for all Products to be
produced by RJRTC for BATUS Japan pursuant to this Agreement as of the Execution
Date.

-12-



--------------------------------------------------------------------------------



 



     (b) Specification Changes Proposed by BATUS Japan.
          (i) In accordance with the procedures stated below in clauses
(ii) through (iv), RJRTC shall comply with BATUS Japan’s reasonable instructions
in meeting any new Specifications (RJRTC’s costs of evaluating and implementing
any such changes shall be borne by BATUS Japan, subject to BATUS Japan’s prior
written approval of the budget for expenditure of such costs, which approval
shall not be unreasonably withheld). If such budgets include required capital
expenditures which RJRTC requests BATUS Japan to fund, a separate mutually
acceptable agreement, to be in accordance with the Guidelines on Capital
Expenditure, will be negotiated between the Parties.
          (ii) The Parties shall conduct trials, as appropriate, in order to
evaluate the effect of changes in Specifications upon Products, Product pricing
and RJRTC’s manufacturing environments (the costs associated with such trials
shall be borne by BATUS Japan, subject to BATUS Japan’s prior written approval
of the budget for expenditure of such costs, which approval shall not be
unreasonably withheld).
          (iii) BATUS Japan shall provide written approval for changed
Specifications of all Products upon completion of activities, including those
set forth in the foregoing clauses (i) and (ii). BATUS Japan shall not be
responsible for accepting any quantity of Products for which BATUS Japan has not
provided such final approval, unless BATUS Japan has otherwise agreed in
writing.
          (iv) RJRTC shall accept and acknowledge all changed Specifications for
which BATUS Japan has provided final approval and provided to RJRTC, provided
that RJRTC has determined that it can meet those Specifications.
     (c) Specification Changes Proposed by RJRTC.
          (i) RJRTC shall inform BATUS Japan of changes in RJRTC’s manufacturing
operations proposed at any time during the Term which are anticipated to have an
effect upon or require modifications to Specifications or an effect upon RJRTC’s
ability to produce the projected volumes of Products anticipated to be ordered
by BATUS Japan (RJRTC’s costs of evaluating and implementing any such changes
shall be borne by RJRTC, subject to RJRTC’s prior written approval of the budget
for expenditure of such costs, which approval shall not be unreasonably
withheld). RJRTC shall provide sufficient advance notice of such proposed
changes in manufacturing operations so as to allow BATUS Japan commercially
reasonable time to evaluate and test the effects of the associated Specification
changes on the Products and the Products’ consumer acceptability in the
Territory.
          (ii) The Parties shall conduct trials, as appropriate, in order to
evaluate the effect of the foregoing changes in Specifications upon Products,
Product pricing and RJRTC’s manufacturing environments and the Products’
consumer acceptability in the Territory (the costs associated with such trials
shall be borne by RJRTC, including the

-13-



--------------------------------------------------------------------------------



 



costs of sampling and consumer testing as determined necessary by BATUS Japan in
the Territory, subject to RJRTC’s prior written approval of the budget for
expenditure of such costs, which approval shall not be unreasonably withheld).
The trial, sampling and consumer testing methodology will be determined by
mutual agreement of the Parties in accordance with BATUS Japan’s standard
Consumer Product Testing Protocols attached hereto as Schedule “C.”
          (iii) BATUS Japan shall provide written approval for changed
Specifications of all Products upon completion of activities, including those
set forth in the foregoing clauses (i) and (ii). BATUS Japan shall not be
responsible for accepting any quantity of Products for which BATUS Japan has not
provided such final approval, unless BATUS Japan has otherwise agreed in
writing.
          (iv) RJRTC shall accept and acknowledge all changed Specifications for
which BATUS Japan has provided final approval and provided to RJRTC.
          (v) The Parties acknowledge that, in order to meet its obligations
under this Agreement, RJRTC will, from time to time, carry out Specification
maintenance activities to ensure that actual Product data remains in conformity
with Specifications. RJRTC shall notify BATUS Japan in advance of any such
maintenance activities; however, the foregoing clauses (i) to (iv) and
Sub-Section 2.3(d) shall not apply to any such maintenance activities.
     (d) Changes to Product pricing following agreed Specification changes.
          (i) The following provisions of this Sub-Section 2.3(d) shall apply
irrespective of whether a Specification change is proposed by BATUS Japan (in
accordance with Sub-Section 2.3(b)) or RJRTC (in accordance with
Sub-Section 2.3(c)).
          (ii) Any mutually agreed Specification changes shall result in an
increase or decrease, as the case may be, to the then applicable Product Base
Price (as determined in accordance with Sub-Sections 3.1(a) and 3.1(b)) for the
relevant SKU(s) in accordance with the following: (a) in relation to the
relevant SKU(s), for each changing Non-Tobacco Component or change in respect of
Tobacco Materials, RJRTC shall provide to BATUS Japan details of its incremental
cost or benefit per one thousand (1,000) Cigarettes based on the most recent
Bill of Materials applying pre-Specification change and a pro-forma Bill of
Materials incorporating the Specification change(s); (b) RJRTC shall also
provide to BATUS Japan details of any incremental labor cost or benefit per one
thousand (1,000) Cigarettes; (c) to enable BATUS Japan to validate the
incremental cost or benefit per one thousand (1,000) Cigarettes of the relevant
SKU(s), on request by BATUS Japan, RJRTC shall promptly provide BATUS Japan with
a then current priced Bill of Materials together with other information that
BATUS Japan may reasonably request for the relevant SKU(s); (d) validated and
agreed incremental costs or benefits shall increase or decrease, as the case may
be, the then applicable Product Base Price (as determined in accordance with
Sub-Sections 3.1(a) and 3.1(b)) for the relevant SKU(s); and (e) subsequent
changes to Specifications of a SKU which has already been

-14-



--------------------------------------------------------------------------------



 



the subject of a Specification change under this Sub-Section 2.3 will be treated
as a new and separate Specification change.
          (iii) The Parties acknowledge that the Product Base Prices established
in Schedule “F” do not reflect or incorporate any pricing changes resulting from
Specification changes proposed, agreed or implemented since the Effective Date
and any such proposed, agreed or implemented Specification changes are subject
to the provisions of this Sub-Section 2.3 (to the extent that the matters within
such provisions have not already been complied with).
2.4 Contact Personnel. Promptly after the Execution Date, each Party shall
designate primary contact individuals for purposes of this Agreement. Those
individuals shall have responsibility for communicating and receiving
information regarding all matters that are relevant pursuant to the Parties’
relationship with one another in accordance with this Agreement. Each Party
shall promptly notify the other upon the occurrence of a change in the identity
of any contact individual of that Party.
2.5 Monthly Video Conferences; Periodic Meetings. Representatives of RJRTC and
BATUS Japan shall conduct monthly video conferences to discuss with one another
the Products, quality control procedures, and any other matters relating to the
Parties’ activities involving the supply of Products to BATUS Japan by RJRTC.
All issues identified by either Party during such conferences shall be
immediately evaluated, addressed and remedied as soon as commercially
reasonable. Further, BATUS Japan and RJRTC shall arrange for other periodic
meetings at mutually agreeable times as needed to facilitate each Party’s
continued performance under the Agreement.
2.6 Visits at Facilities and Inspection. Representatives of BATUS Japan may,
upon reasonable notice and at times reasonably acceptable to RJRTC, visit
RJRTC’s facilities at which the Products are manufactured. BATUS Japan shall
bear its own expenses with regard to any such visits, unless otherwise agreed
upon in writing by the Parties. If requested by BATUS Japan, RJRTC shall cause
appropriate individuals working on the activities relating to this Agreement to
be available for meetings at the location of the facilities where such
individuals are employed at times reasonably convenient to each Party. BATUS
Japan’s inspection rights shall include the inspection of the inventory of
Products maintained by RJRTC, RJRTC’s manufacturing facilities and processes
relating to the Products, RJRTC’s quality control procedures relating to the
Products, and all materials used in the manufacturing and packaging of the
Products.
Further, if requested by BATUS Japan at any time during the Term, BATUS Japan
shall have the right to station not more than four (4) employees of BATUS Japan
or any of its Affiliates on site at the facilities at which RJRTC manufactures
the Products subject to this Agreement. These employees, when escorted by RJRTC
personnel, shall be allowed to observe the production of Products and shall
function as intermediaries between BATUS Japan and RJRTC to facilitate the
timely production, inventory management, quality and shipment of Products
subject to Purchase Orders issued by BATUS Japan under this Agreement. RJRTC
shall provide these employees offices from which to

-15-



--------------------------------------------------------------------------------



 



operate, telephone, computer, fax and copier services, and shall provide access
to all facility common areas including parking spaces, restroom facilities,
meeting rooms and cafeteria facilities. BATUS Japan shall reimburse RJRTC for
the costs of telephone, computer, fax and copier services actually used by BATUS
Japan’s personnel.
BATUS Japan shall be responsible for ensuring that its representatives abide by
all of RJRTC’s rules and regulations with regard to safety, security, personnel
matters, computer use and computer network use while at RJRTC’s facilities.
BATUS Japan shall inform its representatives that have access to RJRTC’s
premises of their obligations under this Agreement and shall require its
representatives to enter into a confidentiality agreement with RJRTC in a form
to be mutually agreed by the Parties. BATUS Japan shall be responsible for
ensuring that all of its visitors to RJRTC’s facilities are received and logged
through RJRTC’s reception area, in accordance with RJRTC’s usual practice. BATUS
Japan shall also be responsible for ensuring that its representatives and
visitors refrain from actions and conduct that materially interfere with RJRTC’s
business and operations and shall instruct its representatives and visitors not
to conduct unauthorized activities on RJRTC’s facilities.
2.7 Revised Forecast. Promptly after the Execution Date, BATUS Japan shall
provide RJRTC with a revised forecast (by SKU) that provides a projection for
volumes for the various Products that BATUS Japan may require RJRTC to
manufacture and supply during the period immediately following the Execution
Date through the end of Contract Year 2011.
2.8 Subsequent Annual Forecasts. Beginning with Contract Year 2012, and for each
successive Contract Year, BATUS Japan shall provide RJRTC with a forecast (by
SKU) that provides a projection for volumes for the various Products that BATUS
Japan may require RJRTC to provide during each successive Contract Year. A
preliminary forecast for each successive Contract Year shall be provided to
RJRTC at least by July 1st and a confirmed forecast shall be provided by October
1st of each preceding Contract Year. Any and all forecasts supplied are
non-binding and will be supplied for purposes including general planning of
capacities and inventories.
2.9 Periodic Forecasts. Promptly after providing its revised forecast in
accordance with Sub-Section 2.7, BATUS Japan shall begin providing RJRTC on a
monthly basis rolling eighteen (18) month forecasts (by SKU) that provide
projections for volumes of the various Products for which BATUS Japan expects to
place Purchase Orders during the period covered by such periodic forecasts. Any
and all forecasts supplied are non-binding and will be supplied for purposes
including general planning of capacities and inventories.
2.10 Purchase/Supply of Materials.
     (a) Subject to Sub-Sections 2.10(b) and 4.4(e), RJRTC shall use raw
materials (including, but not limited to, Tobacco Materials, Non-Tobacco
Components, and Packaging materials) that are obtained from sources and
suppliers selected by RJRTC,

-16-



--------------------------------------------------------------------------------



 



which sources and suppliers must be approved by BATUS Japan, such approval not
to be withheld, conditioned or delayed unless BATUS Japan can reasonably
demonstrate that RJRTC’s selected source(s) or supplier(s) do not at the time of
selection meet the applicable Specifications. Unless otherwise agreed upon in
writing, RJRTC shall be solely responsible for ordering, receiving, storing,
maintaining, using, paying for (including the payment of all import duties, fees
and internal revenue taxes, if applicable) and disposing of all raw materials.
     (b) BATUS Japan may from time to time (a) direct RJRTC to purchase
particular raw materials (including but not limited to, Tobacco Materials,
Non-Tobacco Components, and Packaging materials) from specific sources and/or
suppliers, including BATUS Japan or any of its Affiliates (in which case, for
the avoidance of doubt, RJRTC shall remain solely responsible for ordering,
receiving, storing, maintaining, using, paying for (including the payment of all
import duties, fees and internal revenue taxes, if applicable) and disposing of
any such raw materials) or (b) supply particular raw materials to RJRTC, and,
save where RJRTC can demonstrate that purchasing the relevant raw materials from
the specified source and/or supplier or receiving them from BATUS Japan would be
contrary to any relevant law or regulation or would adversely affect it as a
result of any contractual arrangement RJRTC may already have in place with other
suppliers, RJRTC shall purchase the relevant raw materials from the source
and/or supplier specified by BATUS Japan or receive them from BATUS Japan (as
the case may be). A change of source or supplier in accordance with the above
shall be treated as a Specification change proposed by BATUS Japan and the
provisions of Sub-Sections 2.3(b) and (d) shall apply (including in relation to
resultant pricing changes to reflect any lower raw material costs and/or any
change in labor costs due to machinability of the raw materials). To assist
BATUS Japan source raw materials on more advantageous trade terms, on request by
BATUS Japan, RJRTC shall promptly provide BATUS Japan a then current priced Bill
of Materials for the particular Product(s) in question.
2.11 Inventory. The Parties shall communicate in order to ensure that RJRTC
possesses an inventory of raw materials sufficient to promptly fill Purchase
Orders that BATUS Japan may place. The Parties shall communicate such that each
Party possesses knowledge regarding the level of inventory of Products that
RJRTC possesses. The Parties shall follow the Guidelines on Inventory in
relation to the levels of inventory for all required raw materials that RJRTC
will be responsible for having on hand to fulfill BATUS Japan’s forecasted
Purchase Orders.
2.12 Sharing of Information. The Parties shall cooperate with one another (and
relevant third Persons) in order to ensure that each Party is provided with
relevant information regarding the physical and chemical properties (including
toxicological information) of raw materials, equipment, process conditions,
processes or treatment conditions that RJRTC may employ when producing Products
for BATUS Japan. If requested by BATUS Japan, RJRTC shall provide samples of raw
materials, at the times and in the amounts requested, to BATUS Japan or an
Affiliate designee for testing and evaluation. Any change to raw material, type
of equipment (routine/preventive maintenance and ordinary wear and tear
excepted), processes, process conditions, or

-17-



--------------------------------------------------------------------------------



 



treatment conditions that RJRTC may employ when producing Products for BATUS
Japan must be approved by BATUS Japan prior to implementation of the change by
RJRTC.
2.13 Cigarette Packaging, Carton and Case Markings.
     (a) Markings. Every Cigarette Package, Carton and Case produced by RJRTC
for BATUS Japan shall bear such markings as required by: (i) the applicable laws
and regulations of the U.S.A. for exported Products; (ii) the applicable laws
and regulations of the relevant Territory; and (iii) the Specifications.
     (b) Limitations. Except as set forth in Sub-Section 2.13(a) or otherwise
agreed between the Parties in writing, RJRTC shall not be obligated to produce
(and BATUS Japan shall not be obligated to accept as conforming) Products with
markings on the Packaging, Carton or Case identifying RJRTC or an Affiliate of
RJRTC as the manufacturing source of the Products.
2.14 Revenue Stamps. [Intentionally Left Blank].
2.15 Purchase Orders and Production Schedules. BATUS Japan shall place with
RJRTC from time to time such Purchase Orders for Products that BATUS Japan (or
RFEBV) desires to order. Unless an alternative schedule is determined necessary
by BATUS Japan, BATUS Japan will place one (1) Purchase Order per week which
will contain a binding order (by SKU) for a future one (1) week period, and
non-binding forecasted orders for the succeeding eight (8) week period. Each
Purchase Order will designate delivery dates for Products ordered by SKU. BATUS
Japan shall provide (or reference) to RJRTC the Specifications for each of the
Products ordered pursuant to a Purchase Order. RJRTC shall schedule production
of Products based on forecasts provided by BATUS Japan and Purchase Orders
placed by BATUS Japan. Each Purchase Order which requires normal ocean freight
shipment shall contain instructions for each delivery that specify mode of
transport to the Territory and a requested delivery date of the Products at the
railroad railhead or, if delivery by ship is required by BATUS Japan in the
applicable Purchase Order, at the ship’s rail at the U.S.A. port of exit that
shall not typically be less than fourteen (14) calendar days from RJRTC’s
receipt of the Purchase Order.
Purchase Orders which require delivery by air freight shipment may contain
requested delivery dates at the fuselage of the aircraft that are typically not
less than fourteen (14) calendar days from RJRTC’s receipt of the applicable
Purchase Order.
The Parties acknowledge that there may be occasions when a weekly Purchase Order
materially deviates from forecasted orders and, as a result, RJRTC is required
to make adjustments to its production schedule in order to meet the requested
delivery date. In such circumstances RJRTC shall be entitled to quantify the
cost impact on it production schedule and RJRTC and BATUS Japan will work
together in good faith to mitigate any

-18-



--------------------------------------------------------------------------------



 



such impact. Subject to the foregoing obligation to mitigate, RJRTC shall be
entitled to reimbursement for any incremental cost impact.
2.16 Production Activities. RJRTC shall acknowledge receipt of each Purchase
Order within three (3) business days of RJRTC’s receipt of such Purchase Order.
RJRTC shall promptly inform BATUS Japan of RJRTC’s schedule for production and
delivery of ordered Products at the railroad railhead or, if delivery by ship is
required by BATUS Japan in the applicable Purchase Order, at the ship’s rail at
the U.S.A. port of exit or, if air freight delivery is required by BATUS Japan
in the applicable Purchase Order, at the fuselage of the aircraft. If RJRTC
determines that it cannot fill any portion of the Purchase Order by the
requested delivery date(s), BATUS Japan shall be notified in writing within
three (3) business days of RJRTC’s receipt of the Purchase Order. RJRTC’s notice
shall include a proposed alternative delivery date(s) for the Products (or any
portion thereof) subject to the Purchase Order. In such cases, the Parties will
negotiate a revised delivery date(s) agreeable to both Parties and shall confirm
such final agreed delivery date(s) in writing. If an alternative delivery
date(s) acceptable to BATUS Japan cannot be agreed using normal transport as
defined in Sub-Section 2.17(a), RJRTC will be obligated to fill the Purchase
Order (or the applicable portion of the Purchase Order) on a date that is
acceptable to BATUS Japan pursuant to the air freight remedy specified in
Sub-Section 2.17(c). If no notice is given by RJRTC in accordance with this
Sub-Section 2.16, the original delivery date(s) stated in the Purchase Order
shall become a firm delivery date(s) by which RJRTC must deliver the Products
subject to the Purchase Order at the railroad railhead or, if delivery by ship
is required by BATUS Japan in the applicable Purchase Order, at the ship’s rail
at the U.S.A. port of exit or, if air freight delivery is required by BATUS
Japan in the applicable Purchase Order, at the fuselage of the aircraft. RJRTC
shall produce and deliver to BATUS Japan the amount of ordered Products within
the time period set forth in the applicable Purchase Order (unless modified as
stated above), and such Products shall meet BATUS Japan’s Specifications.
Notwithstanding the foregoing of this Sub-Section 2.16, RJRTC shall have the
right to accept or reject, in whole or in part, any Purchase Order placed by
BATUS Japan, in the event that: (a) the Purchase Order would require RJRTC to
possess materials in inventory for production of Products in excess of the
inventory levels specified in the Guidelines on Inventory and RJRTC does not
otherwise possess inventory levels sufficient to fulfill the Purchase Order
(RJRTC’s right of rejection shall apply only to the extent that such inventory
levels are unavailable and the remainder of the Purchase Order shall be filled);
(b) RJRTC is not prepared to manufacture Product due to a change in
Specifications by BATUS Japan, if such changes have not been previously agreed
to by the Parties, (c) the production of Product would be, in RJRTC’s good faith
belief based on credible evidence, in violation of the law of a relevant
Governmental Authority, or (d) a Force Majeure event, as defined in
Sub-Section 7.4, has occurred.

-19-



--------------------------------------------------------------------------------



 



2.17 Delivery and Shipment; Remedies for Failure to Deliver by Agreed Delivery
Dates.
     (a) Shipping Instructions. Following the manufacture of Products, and
subject to obtaining all required Export Licenses in accordance with Schedule
“B” (if any), RJRTC shall effect delivery of all Products at the railroad
railhead or, if delivery by ship is required by BATUS Japan in the applicable
Purchase Order, at the ship’s rail at the U.S.A. port of exit or, if air freight
delivery is required by BATUS Japan in the applicable Purchase Order, at the
fuselage of the aircraft, by the delivery date(s) required in BATUS Japan’s
Purchase Orders or the agreed firm delivery date(s) (if modified pursuant to
Sub-Section 2.16). RJRTC shall ship Products on a first in/first out basis as
determined by the date of manufacture and deliver Products in the manner
prescribed in any instructions that BATUS Japan furnishes; provided, that all
Products must be shipped using shipping terms that require RJRTC to control the
Products until delivered to a location Outside the Jurisdiction of the U.S.A.;
and for avoidance of doubt, risk of loss to Products shall pass to BATUS Japan
once the Products pass Outside the Jurisdiction of the U.S.A.. With respect to
all shipping, export and other documents prepared by or for third Persons,
INCOTERMS 2000 shipping terms may be used to the extent required (e.g., FOB
named vessel at U.S.A. port of shipment). As between the Parties, use of such
INCOTERMS 2000 shipping terms shall not alter the express provisions of this
Agreement. Products shall be shipped by reputable commercial common carriers
selected and contracted by RJRTC (with the prior agreement of BATUS Japan) for
shipping the Products Outside the Jurisdiction of the U.S.A. RJRTC shall arrange
for shipment and delivery through its freight forwarder and prepare all
necessary shipping documentation relating to the Products, contact BATUS Japan
for routing instructions, and be responsible for arranging loading. Such
shipping documentation shall comply with all U.S.A. legal requirements, as well
as the legal requirements of the country of destination (including requirements
relating to inspections and certificates of origin). RJRTC shall be listed as
shipper of the Products on corresponding export bills of lading, as well as the
Principal Party in Interest for export declaration reporting purposes. BATUS
Japan will assist RJRTC in obtaining copies of all documents evidencing proof of
export of Products within sixty (60) calendar days of the passage of risk of
loss. If BATUS Japan is unable to provide such proof of export, BATUS Japan will
reimburse RJRTC for any excise taxes assessed by a Governmental Authority and
paid by RJRTC as a result of such transactions. RJRTC will provide documentary
evidence of such payment and will assist BATUS Japan in any effort made to
contest the assessment of such excise taxes.
     (b) Transport. RJRTC shall be responsible for proper packing of the
Products for shipment in accordance with BATUS Japan’s directions. Such packing
shall be adequate for normal transport conditions for export so as to prevent
damage and/or deterioration of Products prior to reaching their ultimate
destination. BATUS Japan shall pay all costs (including insurance costs)
relating to the ocean shipment or air freight shipment (if requested by BATUS
Japan in the applicable Purchase Order) of the Products. Shipping charges and
associated insurance costs for freight from the railroad railhead or the ship’s
rail at the U.S.A. port of exit to the port of export and ocean freight

-20-



--------------------------------------------------------------------------------



 



or air freight shipping charges and associated insurance costs shall be paid by
BATUS Japan.
     (c) Air Freight Remedy for Failure to Deliver Products Meeting the
Applicable Specifications Within the Delivery Grace Period. In accordance with
the procedures stated in Sub-Section 2.16, final agreed firm delivery dates for
Products at the railroad railhead (or, if delivery by ship is required by BATUS
Japan in the applicable Purchase Order, at the ship’s rail at the U.S.A. port of
exit or, if air freight delivery is required by BATUS Japan in the applicable
Purchase Order, at the fuselage of the aircraft) shall be established for
Products supplied under each Purchase Order issued by BATUS Japan. Absent delays
caused by BATUS Japan’s failure to fulfill its obligations under this Agreement
or an intervening Force Majeure event as defined in Sub-Section 7.4, RJRTC shall
be responsible for delivery of Products meeting the applicable Specifications by
the final agreed firm delivery dates. Should RJRTC be unable to deliver some or
all of the Products by any such firm delivery date, RJRTC must remedy its delay
so as to deliver those Products at the railroad railhead or ship’s rail at the
U.S.A. port of exit by the next subsequently scheduled delivery date (the
“Delivery Grace Period”). If RJRTC cannot meet its delivery requirements within
the Delivery Grace Period, RJRTC shall be required to arrange for air freight
shipment of those Products to BATUS Japan. In such circumstances, BATUS Japan
shall be responsible for payment of only such shipping and insurance costs as
would have been incurred had RJRTC been able to deliver the Products by the
agreed firm delivery date using normal ocean freight shipment. RJRTC shall be
responsible for payment of the difference between those costs and the air
freight shipping and insurance costs actually incurred.
     (d) Material Breach of Contract for Failure to Deliver Products Meeting the
Applicable Specifications by the Agreed Delivery Dates.
          (i) Termination of RJRTC’s Exclusive Manufacturing Rights With Respect
to Specific Product SKU’s.
               (1) [Intentionally Left Blank].
               (2) BATUS Japan shall be entitled (but not required) to terminate
RJRTC’s exclusive manufacturing rights with respect to any particular Product
SKU(s) for cause without allowing the cure period provided for other material
breaches of contract as provided in Sub-Section 4.2(c)(iv) if during any twelve
(12) month period: (A) RJRTC fails to deliver any particular Product SKU(s)
meeting the applicable Specifications within the Delivery Grace Period with
respect to two (2) deliveries of such Product SKU(s); and (B) as a result of
RJRTC’s failure, pursuant to the remedies available under Sub-Section 3.4, BATUS
Japan rejects and RJRTC is required to replace both of such Product SKU
deliveries.
               (3) General Conditions for Partial Termination Under
Sub-Section 2.17(d)(i). After any such partial termination becomes effective
under this Sub-Section 2.17(d)(i) BATUS Japan may have the affected Product
SKU(s) manufactured by

-21-



--------------------------------------------------------------------------------



 



any other Person, free from RJRTC’s exclusive manufacturing rights stated in
Sub-Section 2.1.
BATUS Japan must invoke its partial termination rights under this 
Sub-Section 2.17(d)(i) by written notice to RJRTC within ten (10) business days
of the accrual of such right or such right of partial termination shall be
waived with respect to the applicable material breach. If BATUS Japan invokes
its partial termination rights, after notice of partial termination is given,
termination of RJRTC’s exclusive manufacturing rights with respect to the
affected SKU(s) shall become effective not less than three (3) months, nor more
than twelve (12) months, from the date of BATUS Japan’s notice as designated by
BATUS Japan in such notice (the “Workout Period”). During such Workout Period,
BATUS Japan shall continue to order the affected SKU(s) exclusively from RJRTC,
but shall be allowed to have test Products manufactured by alternative sources
for purposes of qualifying such alternative manufacturers. If the right of
partial termination is waived by BATUS Japan, the applicable twelve (12) month
assessment period shall restart and run anew from the day such waiver becomes
effective as if no previous breaches had occurred with respect to such Product
SKU for purposes of this Sub-Section 2.17(d)(i).
Upon the effective date of any partial termination under this
Sub-Section 2.17(d)(i), RJRTC shall honor and fulfill any then-outstanding
Purchase Orders for the terminated SKU(s). Further, RJRTC shall prepare and
provide to BATUS Japan an accounting of its inventories of finished Products and
unique Non-Tobacco Components relating to the terminated SKU(s). BATUS Japan
shall be required to purchase a portion of such finished Products equating to a
thirty (30) calendar days’ inventory based on BATUS Japan’s most recent monthly
periodic forecast provided under Sub-Section 2.9. BATUS Japan shall also
purchase RJRTC’s inventory of such unique Non-Tobacco Components up to the
agreed inventory levels established under Sub-Section 2.11.
          (ii) Termination of RJRTC’s Exclusive Manufacturing Rights With
Respect to All Product SKUs in a Cigarette Brand Family for Persistent Failure
to Meet Specifications. Notwithstanding any other remedy available to BATUS
Japan under this Agreement, BATUS Japan shall be entitled (but not required) to
terminate RJRTC’s exclusive manufacturing rights with respect to all Product
SKUs in a particular Cigarette brand family for cause without allowing the cure
period provided for other material breaches of contract as provided in
Sub-Section 4.2(c)(iv) if: (1) it is finally determined that RJRTC has delivered
any particular Product SKU within such Cigarette brand family that does not meet
the required Specifications; (2) during the twelve (12) month period following
the determination of the Parties as to such breach, twenty-five percent (25%) or
more of the total volume of the affected Product SKU manufactured by RJRTC under
this Agreement failed to meet the required Specifications; and (3) as a result
of RJRTC’s failure, pursuant to the remedies available under Sub-Section 3.4,
BATUS Japan rejects and RJRTC is required to replace the volume of the affected
Product which failed to meet the required Specifications.

-22-



--------------------------------------------------------------------------------



 



After the effective date of such partial termination BATUS Japan may have any
and all Product SKUs in that Cigarette brand family manufactured by any other
Person, free from RJRTC’s exclusive manufacturing rights stated in
Sub-Section 2.1.
BATUS Japan must invoke its partial termination rights under this
Sub-Section 2.17(d)(ii) by written notice to RJRTC within thirty (30) calendar
days of the accrual of such right or such right of partial termination shall be
waived with respect to the applicable material breach. Further, after notice of
partial termination is given, termination of RJRTC’s exclusive manufacturing
rights with respect to the affected Cigarette brand family shall become
effective not less than three (3) months, nor more than twelve (12) months, from
the date of BATUS Japan’s notice as designated by BATUS Japan in such notice
(the “Workout Period”). During such Workout Period, BATUS Japan shall continue
to order Products in the affected Cigarette brand family exclusively from RJRTC,
but shall be allowed to have test Products in that Cigarette brand family
manufactured by alternative sources for purposes of qualifying such alternative
manufacturers.
          (iii) Termination of the Entire Agreement for Persistent Failure to
Meet Specifications. Notwithstanding any other remedy available to BATUS Japan
under this Agreement, BATUS Japan shall be entitled (but not required) to
terminate the entire Agreement for cause without allowing the cure period
provided for other material breaches of contract as provided in
Sub-Section 4.2(c)(iv) if, over any twelve (12) month period, pursuant to the
remedies available under Sub-Section 3.4, BATUS Japan rejects and RJRTC is
required to replace twenty percent (20%) or more of the total Product volume
manufactured under this Agreement based on the failure of such Products to meet
the required Specifications. After the effective date of such termination BATUS
Japan may have Products manufactured by any other Person, free from RJRTC’s
exclusive manufacturing rights stated in Sub-Section 2.1.
BATUS Japan must invoke its termination rights under this
Sub-Section 2.17(d)(iii) by written notice to RJRTC within thirty (30) calendar
days of the accrual of such right or such right of termination shall be waived
with respect to the applicable material breach. Further, after notice of
termination is given, the Agreement’s termination shall become effective not
less than three (3) months, nor more than twelve (12) months, from the date of
BATUS Japan’s notice as designated by BATUS Japan in such notice (the “Workout
Period”). During such Workout Period, BATUS Japan shall continue to order
Products exclusively from RJRTC, but shall be allowed to have test Products
manufactured by alternative sources for purposes of qualifying such alternative
manufacturers.
          (iv) Termination of the Entire Agreement For Failure to Meet Required
On Time/In Full Delivery Percentage. RJRTC must maintain at least an eighty
percent (80%) On Time/In Full Delivery Percentage based on a rolling twelve
(12) month assessment period. RJRTC’s failure to maintain at least an eighty
percent (80%) On Time/In Full Delivery Percentage based on a rolling twelve
(12) month assessment period shall constitute material breach of contract by
RJRTC, entitling (but not requiring) BATUS Japan to terminate the entire
Agreement for cause without allowing the cure

-23-



--------------------------------------------------------------------------------



 



period provided for other material breaches of contract as provided in
Sub-Section 4.2(c)(iv). After the effective date of such termination BATUS Japan
may have Products manufactured by any other Person, free from RJRTC’s exclusive
manufacturing rights stated in Sub-Section 2.1.
BATUS Japan must invoke its termination rights under this
Sub-Section 2.17(d)(iv) by written notice to RJRTC within ninety (90) calendar
days of the accrual of such right or such right of termination shall be waived
with respect to the applicable material breach. Further, after notice of
termination is given, the Agreement’s termination shall become effective one
(1) year from the date of BATUS Japan’s notice. During such one (1) year period,
BATUS Japan shall continue to order Products exclusively from RJRTC, but shall
be allowed to have test Products manufactured by alternative sources for
purposes of qualifying such alternative manufacturers.
2.18 Contingency Manufacturing Plans; Alternative Source of Supply. RJRTC shall
maintain and, upon the request of BATUS Japan, disclose to BATUS Japan
contingency manufacturing plans which have been prepared or entered by RJRTC to
ensure that Products can be manufactured and supplied to BATUS Japan in
accordance with this Agreement should RJRTC suffer a loss or damage to its
manufacturing facilities or any other interruption to, or interference with,
RJRTC’s ability to manufacture Products. Further, in the event that during the
Term of this Agreement, RJRTC becomes unable to provide Product to BATUS Japan
in accordance with the terms and conditions of this Agreement and in accordance
with the volumes placed by BATUS Japan through its Purchase Orders, then RJRTC
shall cooperate with BATUS Japan towards arranging an alternative supply of
Product for BATUS Japan as quickly as possible and always in compliance with
applicable Trade Restrictions (if any).
2.19 Title and Risk. In accordance with Sub-Section 2.17(a), risk of loss to
Products shall pass to BATUS Japan once the Products pass Outside the
Jurisdiction of the U.S.A. Title to Products shall likewise transfer to BATUS
Japan once the Products pass Outside the Jurisdiction of the U.S.A. and BATUS
Japan shall own the Products free and clear of any liens, claims, security
interest or other encumbrances of any nature.
2.20 Additional Services. Upon written request by BATUS Japan, RJRTC may, at
RJRTC’s sole discretion, provide certain additional services subject to
compliance with applicable laws, including Trade Restrictions (if any). The
Parties shall negotiate in good faith towards arriving at a separate agreement
setting forth terms and conditions by which RJRTC shall provide such services
for BATUS Japan, and by which BATUS Japan shall pay RJRTC for such services.
2.21 Incorporation of Existing Guidelines and Collateral Agreements. Certain
existing guidelines pertaining to matters including capital expenditures, the
pricing of new products, specification changes and the sourcing of novelty
items, and certain agreements relating the procurement, funding and allocation
of materials and equipment for the manufacture of Capsule Cigarettes, the
maintenance of materials inventories and the disclosure of information
concerning ingredients, as more specifically identified in

-24-



--------------------------------------------------------------------------------



 



Schedule “E” of this Agreement and set forth in the Appendices attached thereto,
are expressly incorporated into and made a part of this Agreement. All
references therein to the Original Agreement shall hereafter be regarded as
references, mutatis mutandis, to this Agreement. In the event of any
inconsistency between any provisions of this Agreement and any provisions in any
of the guidelines incorporated by reference pursuant to the above and Schedule
“E”, this Agreement shall prevail.
SECTION 3
COMMERCIAL TERMS
3.1 Pricing.
     (a) Product Base Pricing for Contract Year 2010. For Products manufactured
pursuant to Purchase Orders issued by BATUS Japan between the Execution Date and
the end of Contract Year 2010, RJRTC shall charge and BATUS Japan shall pay the
Product Base Prices established in Schedule “F”. In relation to Products
manufactured pursuant to Purchase Orders issued by BATUS Japan between the
Effective Date and the Execution Date the Product Base Prices established in
Schedule “F” will be applied retroactively and, as soon as reasonably
practicable, the Parties shall carry out a reconciliation of actual prices paid
against prices that would have been paid had the Product Base Prices established
in Schedule “F” been applied to all such Purchase Orders and to reflect any
price changes that result from mutually agreed Specification changes and which
are in accordance with Sub-Section 2.3(d). Within ten (10) days following such
reconciliation a corresponding adjustment payment shall be made from RJRTC to
BATUS Japan. In addition, RJRTC shall be allowed to recover and BATUS Japan
shall pay the actual costs incurred by RJRTC resulting from any new fees,
duties, taxes, and/or levies that are not in existence or imposed as of the
Execution Date by any Governmental Authority applicable to RJRTC’s manufacture
in the U.S.A. and/or export of Product to the Territory.
     (b) Product Pricing Increases and Decreases for Contract Year 2011 through
Contract Year 2014. For Contract Year 2011 through Contract Year 2014, the
prices chargeable for Products manufactured under this Agreement shall increase
or decrease, as the case may be, over or under the prices chargeable in the
immediately preceding Contract Year by the percentage change in: (i) the PPI in
effect for September of the immediately preceding Contract Year from (ii) the
PPI in effect for September of the Contract Year prior to the immediately
preceding Contract Year. Notwithstanding the foregoing, and regardless of the
actual change in PPI over the applicable period, Product price increases or
decreases shall be capped at six percent (6.0%) from those charged in the
immediately preceding Contract Year. By way of example only, and subject to the
six percent (6.0%) cap stated above, the Product prices chargeable for Contract
Year 2012 shall increase or decrease from prices in effect for Contract Year
2011 by the percentage increase or decrease in PPI between September 2010 and
September 2011.
In addition to the foregoing, RJRTC shall be allowed to recover and BATUS Japan
shall pay the actual costs incurred by RJRTC resulting from any new fees,
duties, taxes, and/or

-25-



--------------------------------------------------------------------------------



 



levies that are not in existence or imposed as of the Execution Date by any
Governmental Authority applicable to RJRTC’s manufacture in the U.S.A. and/or
export of Product to the Territory.
Once Product pricing is established for a Contract Year, RJRTC shall prepare and
the Parties shall mutually execute a revised Schedule “F” governing the Product
pricing for the Contract Year in question which shall automatically be
incorporated into this Agreement without further action by the Parties.
     (c) [Intentionally Left Blank].
3.2 Invoices. RJRTC shall invoice BATUS Japan (or, where applicable, RFEBV)
monthly for all Products shipped by RJRTC during the applicable month. BATUS
Japan’s obligation to make payment shall accrue once title and risk of loss to
the applicable Products pass to BATUS Japan. Such invoices shall be due and
payable by BATUS Japan (or RFEBV) twelve (12) calendar days after the last
calendar day of the month following the month of shipment from RJRTC’s
manufacturing facilities.
3.3 Payments. All payments to RJRTC shall be by wire transfer of funds to
RJRTC’s bank account (or accounts) as clearly designated from time to time in
RJRTC’s invoice, or as otherwise specified by RJRTC and agreed upon by the
Parties. RJRTC’s current payment instructions are set forth in Schedule “D” of
this Agreement. All payments made to RJRTC shall be in U.S.A. Dollars. Payments
to RJRTC in accordance with Sub-Section 3.2 are without prejudice to any rights
BATUS Japan may have for any reason whatsoever, and any liability of RJRTC for
breach of this Agreement shall not be terminated or reduced by reason of such
payment.
3.4 Rejected Products. RJRTC shall ensure that the Products it manufactures for
BATUS Japan comply with the Specifications of BATUS Japan as have been confirmed
between the Parties and with all Packaging, Carton and Case marking requirements
as provided hereunder. BATUS Japan may reject any Product that, as of the time
the Product passes “across the ship’s rail,” does not comply with the applicable
Specifications and/or Packaging, Carton or Case marking requirements as are
current upon manufacture within one hundred and twenty (120) calendar days after
arrival of the Products in the Territory. In such case, BATUS Japan’s written
notice of rejection to RJRTC shall state in commercially reasonable detail the
Products which BATUS Japan deems non-compliant, the Purchase Order pursuant to
which those Products were manufactured and the Specification defects and/or
Packaging, Carton or Case marking requirements which BATUS Japan believes were
not fulfilled. BATUS Japan shall bear the burden to demonstrate Product
non-compliance as of the time the Product passes “across the ship’s rail.”
Within ten (10) business days of receipt of a notice of rejection, RJRTC may
contest such rejection and provide documentation and other evidence relating to
the quality assurance measures taken with respect to the rejected Products and
any other matters relating to the compliance of the Products at issue.
Thereafter, the Parties shall confer in good faith to resolve the controversy.

-26-



--------------------------------------------------------------------------------



 



If any Product is finally deemed to be non-compliant, such non-compliant Product
will be, at RJRTC’s option and expense, either returned to RJRTC or destroyed.
If returned to RJRTC in the U.S.A., BATUS Japan shall provide necessary
reference information to allow RJRTC to receive such returned Product without
being required to incur the expense of applicable U.S.A. customs duties or
U.S.A. excise taxes.
In the event of any such rejection, RJRTC shall replace such non-complying
Products with complying Products as soon as possible at no additional charge to
BATUS Japan. RJRTC shall bear all reasonable costs incurred by BATUS Japan in
inspecting and disposing of or returning the non-complying Products, as well as
the full costs of shipping complying Products to the Territory via air freight
shipment, including applicable insurance. If non-complying Product returned to
RJRTC is destroyed by RJRTC, RJRTC will provide documentary evidence of such
destruction to BATUS Japan.
3.5 Audit Rights of BATUS Japan. RJRTC shall maintain accurate and complete
records including, but not limited to, correspondence, instructions, receipts,
quality assurances records, Specifications, Purchase Orders, Non-Tobacco
Component and Tobacco Material procurement records, warehousing records and cost
data, export records, transportation records and cost data, other manufacturing
cost records and data, and similar documents and data relating to BATUS Japan’s
order and receipt of Products from RJRTC and RJRTC’s production and delivery of
Products for BATUS Japan. RJRTC shall keep such records in sufficient detail to
enable BATUS Japan to determine or verify raw materials inventories, process
conditions and quality controls for Products supplied pursuant to each Purchase
Order. BATUS Japan shall likewise have the right to review and audit RJRTC’s
records (a) relating to projected and actual Product costing increases or
decreases derived from changes in Specifications made pursuant to the procedures
set forth above in Sub-Section 2.3 and (b) relating to RJRTC’s projected and
actual cost of raw materials to enable it to verify the raw material costs
referred to in Sub-Section 4.4(d).
RJRTC shall keep such records for a period of time as determined by its normal
document retention policies, but in any event not less than eighteen (18) months
after the date of the transaction to which those records relate, or longer if
required by law. RJRTC shall permit BATUS Japan to examine RJRTC’s records and
its facilities from time to time (during regular business hours and upon not
less than five (5) business days written notice) to the extent necessary for
BATUS Japan to make the foregoing determinations and verifications, and such
examination shall be made at the expense of BATUS Japan either by its employees
(or those of its Affiliates) or by an independent auditor appointed by BATUS
Japan who shall report to BATUS Japan those matters associated with such
examination.
3.6 Audit Rights of RJRTC. BATUS Japan shall maintain (or cause to be
maintained) accurate and complete records including, but not limited to, those
relating to the ordering, exportation, transport, handling, importation,
receipt, inspection, storage and distribution of Products manufactured under
this Agreement. BATUS Japan shall keep such records in sufficient detail to
enable RJRTC to evaluate, determine or verify

-27-



--------------------------------------------------------------------------------



 



any claim by BATUS Japan that Products do not meet Specifications or are not
delivered On Time/In Full. BATUS Japan shall keep such records for a period of
time as determined by its normal document retention policies, but in any event
not less than eighteen (18) months after the date of the transaction to which
those records relate, or longer if required by law. BATUS Japan shall permit
RJRTC to examine BATUS Japan’s records from time to time (during regular
business hours and upon not less than five (5) business days written notice) to
the extent necessary for RJRTC to make the foregoing evaluations, determinations
and verifications, and such examination shall be made at the expense of RJRTC
either by its employees (or those of its Affiliates) or by an independent
auditor appointed by RJRTC who shall report to RJRTC those matters associated
with such examination.
BATUS Japan shall likewise maintain (or cause to be maintained) the information
relating to the Manufacturing Costs (to be provided by BATUS Japan to RJRTC
pursuant to Sub-Section 4.4(b)) and BATUS Japan shall permit RJRTC to examine
such information on the terms referred to above.
3.7 Insurance and Transportation Costs. Costs of insurance and transport shall
be paid in accordance with Sub-Section 2.17. Further, BATUS Japan shall be
responsible for all customs duties, excise taxes, and like fees and expenses due
as a result of import of Products to the appropriate jurisdiction within the
Territory.
SECTION 4
TERM, GENERAL TERMINATION, EXTENSION
4.1 Term of the Agreement. This Agreement shall be effective upon the Effective
Date and shall remain in effect until December 31, 2014 unless (a) terminated
earlier by either Party pursuant to its terms and conditions or (b) extended in
accordance with Sub-Section 4.4 (in which case the foregoing reference to
December 31, 2014 shall be deemed to refer to the last day of the extended
term).
4.2 General Termination.
     (a) Mutual. The Parties may mutually agree in writing at any time to
terminate this Agreement.
     (b) By BATUS Japan. BATUS Japan shall have those rights of partial and
complete termination for cause as provided in Sub-Section 2.17(d)(i), (ii),
(iii) and (iv).
     (c) By Either Party. Either Party may terminate this Agreement at any time
upon written notice to the other if:
          (i) Voluntary bankruptcy or a petition for involuntary bankruptcy of
the other Party is not dismissed within a period of sixty (60) calendar days of
its filing, in which case the termination shall become effective immediately
upon the non-terminating

-28-



--------------------------------------------------------------------------------



 



Party’s receipt of notice of termination from the terminating Party or at such
later date as specified in the termination notice;
          (ii) The other Party ceases to pay its debts as they mature in the
ordinary course of business, or makes an assignment for the benefit of its
creditors, in which case the termination shall become effective immediately upon
the non-terminating Party’s receipt of notice of termination from the
terminating Party or at such later date as specified in the termination notice;
          (iii) A receiver is appointed for the other Party or its property, in
which case the termination shall become effective immediately upon the
non-terminating Party’s receipt of notice of termination from the terminating
Party or at such later date as specified in the termination notice; or
          (iv) The other Party is in material breach of any material term of
this Agreement and the breaching Party fails to cure such breach within thirty
(30) calendar days of receipt of notice of breach from the other Party, or if
such breach is not reasonably capable of cure within such thirty (30) calendar
day period, such breaching Party fails to cure the breach within ninety
(90) calendar days of receipt of notice of breach from the other Party. The
terminating Party must invoke its rights of termination under this
Sub-Section 4.2(c)(iv) by written notice to the breaching Party within thirty
(30) calendar days of the accrual of such right or such right of termination
shall be waived with respect to the applicable material breach. Further, after
notice of termination is given, termination of the Agreement shall become
effective one (1) year after the date of the terminating Party’s notice of
termination. During such period, BATUS Japan shall continue to order Products
exclusively from RJRTC, but shall be allowed to have test Products manufactured
by alternative sources for purposes of qualifying such alternative
manufacturers.
     (d) Automatic Termination. This Agreement shall automatically terminate on
the date being twelve (12) months after the first to occur of the following
events:
          (i) RJRTC shall cease to be a direct or indirect wholly owned
subsidiary of RAI;
          (ii) a Person, including B.A.T., is or becomes the beneficial owner,
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the outstanding securities ordinarily having the right to vote at
elections of directors of RAI (the “RAI Voting Power”);
          (iii) individuals who constituted the Board of Directors of RAI (or
who have been designated as Directors of RAI in accordance with Section 1.09 of
the BCA) as of July 30, 2004 (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
Director of RAI subsequent to such date whose election, or nomination for
election by RAI’s shareholders, was (A) approved by a vote of at least
three-quarters (3/4) of the Directors comprising the Incumbent Board, including
at least one (1) Investor Director (as such term is defined in

-29-



--------------------------------------------------------------------------------



 



the Governance Agreement) who is a B.A.T. Group executive (either by a specific
vote or by approval of the proxy statement of RAI in which such person is named
as a nominee of RAI for Director) or (B) made in accordance with Section 2.01 of
the Governance Agreement, but excluding for this purpose any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of an individual, corporation, partnership, group, associate or other
entity or Person other than the Board of Directors of RAI, shall be, for
purposes of this paragraph (iii), considered as though such individual were a
member of the Incumbent Board; and
          (iv) the consummation of (A) a merger or consolidation of RAI other
than where the following clauses (a) and (b) are satisfied: (a) where such
transaction is with a wholly owned subsidiary or would result in the voting
securities of RAI outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the combined voting power
of the voting securities of RAI, such surviving entity, or the direct or
indirect parent of such surviving entity outstanding immediately after such
merger or consolidation and (b) so long as B&W’s Percentage Interest (as such
term is defined in the Governance Agreement) is at least 32% immediately prior
to such transaction, immediately following such transaction no other Person
beneficially owns a greater percentage of the RAI Voting Power, or the combined
voting power of the voting securities of the surviving entity, or the direct or
indirect parent of such surviving entity, than B.A.T. and its Affiliates, or (B)
a sale, lease, transfer or other disposition of the majority of the operating
assets of RAI and its subsidiaries taken as a whole, or RJRTC and its
subsidiaries taken as a whole, in a single transaction or a series of related
transactions, other than any such transaction(s) where the following clauses
(x) and (y) are satisfied: (x) the transferee of the assets is a wholly owned
subsidiary of the transferor or an entity more than fifty percent (50%) of the
combined voting power of the voting securities of which is represented by voting
securities of RAI outstanding immediately prior to the transaction and (y) so
long as B&W’s Percentage Interest (as such term is defined in the Governance
Agreement) is at least 32% immediately prior to such transaction, immediately
following such transaction no other Person beneficially owns a greater
percentage of the RAI Voting Power, or the combined voting power of the voting
securities of the surviving entity, or the direct or indirect parent of such
surviving entity, than B.A.T. and its Affiliates.
4.2A Pre-Termination Actions.
     (a) Transition Co-operation.
          Commencing on (a) the date being eighteen (18) months prior to the
expected termination of this Agreement or (b) where the Parties have less than
eighteen (18) months’ advance notice of the termination of this Agreement, on
the Parties becoming aware that the Agreement is expected to terminate within
eighteen (18) months (including by virtue of a reasonable possible occurrence of
an event of the type set out in Sub-Sections 4.2(d)), until the date of
termination of this Agreement (the “Termination

-30-



--------------------------------------------------------------------------------



 



Migration Period”), the Parties shall work together in good faith with a view to
achieving an orderly transition of the manufacturing arrangements to such
facilities and such Persons as BATUS Japan may specify due to the termination of
this Agreement. During the Termination Migration Period: (a) as soon as
reasonably practicable, BATUS Japan shall submit to RJRTC a draft migration plan
to assist in the orderly transfer of the relevant manufacturing arrangements,
which the Parties shall discuss and seek to agree as soon as reasonably
practicable thereafter; (b) RJRTC shall provide to BATUS Japan all reasonable
assistance and co-operation to transfer production including enabling BATUS
Japan to carry out consumer product and other relevant tests; and (c) RJRTC
shall provide to BATUS all blend recipes, Bills of Materials and Specifications
and will identify other Intellectual Property relating to the Products (and
relevant Cigarette brand families) being manufactured by RJRTC at the relevant
time.
          The above shall apply irrespective of the reason for termination of
this Agreement and irrespective of whether this Agreement is extended in
accordance with Sub-Section 4.4.
     (b) Volumes in final twelve (12) months of Term.
          In connection with the transition of manufacturing arrangements
contemplated by Sub-Section 4.2(A)(a), the Parties shall work together in good
faith so as not to disadvantage RJRTC in respect of the volume of Products which
it is entitled to manufacture under this Agreement in the twelve (12) months
prior to its termination. Further, the Parties acknowledge that the migration
plan referred to in Sub-Section 4.2A(a) may entail RJRTC manufacturing certain
Products beyond the termination of this Agreement, on such terms as may be
agreed by the Parties.
          The above shall apply irrespective of the reason for termination of
this Agreement and irrespective of whether this Agreement is extended in
accordance with Sub-Section 4.4.
     (c) Costs.
          For the avoidance of doubt, except as provided in Sub-Sections 4.2A(d)
and 4.3(b)and except for unavoidable costs incurred by RJRTC in relation to
writing off inventory of raw materials used exclusively in the manufacture
and/or packaging of Products, RJRTC shall not be entitled to charge BATUS Japan
any fees or seek any costs from BATUS Japan in relation to the transfer of
manufacturing arrangements contemplated by this Sub-Section 4.2A.
          The above shall apply irrespective of the reason for termination of
this Agreement and irrespective of whether this Agreement is extended in
accordance with Sub-Section 4.4.

-31-



--------------------------------------------------------------------------------



 



     (d) Surplus Equipment.
          The Parties shall discuss in good faith the possible acquisition by
BATUS Japan, on such terms as the Parties may agree, of any Surplus Equipment on
the termination of this Agreement. By no later than (a) the date being twelve
(12) months prior to the expected termination of this Agreement or (b) where the
Parties have less than twelve (12) months’ advance notice of the termination of
this Agreement, on the Parties becoming aware that the Agreement is expected to
terminate within twelve (12) months, RJRTC shall provide BATUS Japan with
details of all Surplus Equipment.
          The above shall apply irrespective of the reason for termination of
this Agreement and irrespective of whether this Agreement is extended in
accordance with Sub-Section 4.4.
4.3 Effect of Termination.
     (a) Actions by RJRTC. Upon termination of this Agreement, RJRTC shall:
          (i) Deliver to BATUS Japan or its designee all raw materials, finished
Products, and/or specialized manufacturing equipment that have been, or must be,
paid for by BATUS Japan in accordance with this Agreement;
          (ii) Execute all documents and take all actions reasonably necessary
to enable BATUS Japan to carry out its obligations to customers, and make
commercially reasonable efforts to cooperate with BATUS Japan in making the
necessary transition;
          (iii) Make commercially reasonable efforts to cooperate with BATUS
Japan in the preparation of a final accounting; and
          (iv) Stop producing Product, except as the Parties may agree at the
time in writing.
     (b) Actions by BATUS Japan. Upon the effective date of termination of this
Agreement, BATUS Japan shall promptly pay RJRTC for such Products in accordance
with Sub-Section 3.1, together with any other amounts that are due and owing by
BATUS Japan to RJRTC. BATUS Japan also shall promptly pay RJRTC for such unique
raw materials that RJRTC has purchased, in accordance with Sub-Sections 2.3,
2.11 and 4.4(e), to produce Products for BATUS Japan and such raw materials
shall be shipped to BATUS Japan or its designee at BATUS Japan’s expense. If a
written agreement for reimbursement of identified capital costs exists between
the Parties, BATUS Japan also shall promptly pay RJRTC for such identified
capital expenditures and commitments that RJRTC has made on behalf of BATUS
Japan and for which RJRTC has not been paid as of the effective date of
termination.
     (c) Wind-Up Payment by BATUS Japan. Upon the effective date of any
termination of this Agreement by BATUS Japan, RJRTC shall be reimbursed by BATUS

-32-



--------------------------------------------------------------------------------



 



Japan for all reasonable costs incurred and non-cancelable commitments made in
the performance of this Agreement for which BATUS Japan has expressly agreed in
writing to be responsible. In such an event, RJRTC shall take steps to minimize
any amount for which BATUS Japan may be responsible.
4.4 Possible Extension of Term.
     (a) Option to Extend Term.
          Unless either Party shall have terminated this Agreement prior to
December 31, 2014 in accordance with its terms, RJRTC shall have a one-time
option to extend the Term in accordance with this Sub-Section 4.4.
     (b) Criteria and Process for any Extension of the Term.
          From June 30, 2012, upon request, RJRTC shall provide to BATUS Japan
all blend recipes, Bills of Materials and Specifications and will identify other
Intellectual Property relating to the Products (and relevant Cigarette brand
families) being manufactured by RJRTC at that time.
          Prior to June 30, 2013 (but not earlier than May 31, 2013) BATUS Japan
shall provide RJRTC with written notice of (a) the Manufacturing Costs; (b) a
good faith estimate of the quantity of Products (on a brand family by brand
family basis) that it would require RJRTC to manufacture, should the Term be
extended, over the 36 month period commencing on January 1, 2015; and (c) to the
extent not already in the possession of RJRTC, expected Specifications for the
Products referred to in (b) (the “Manufacturing Costs Notice”).
          Within forty-five (45) calendar days of receiving the Manufacturing
Costs Notice RJRTC shall provide BATUS Japan with written notice indicating
whether or not it elects to extend the Term (the “Extension Response Notice”);
provided, however, that RJRTC shall only be able to elect to extend the Term if
(a) RJRTC states in its Extension Response Notice that it is willing and able to
charge BATUS Japan for Products to be manufactured pursuant to Purchase Orders
issued by BATUS Japan during any extension period a fixed price (to apply
regardless of SKU) which is not more than the Manufacturing Costs (as specified
in the Manufacturing Costs Notice) plus the cost of raw materials as provided in
Sub-Section 4.4(d) (b) RJRTC confirms in the Extension Response Notice that it
can fully comply with all BATUS Japan’s Product requirements (as specified or
referred to in the Manufacturing Costs Notice) and (c) RJRTC is, and has been,
in all material respects, meeting all of its obligations under this Agreement,
including as to Product quality ((a), (b) and (c) being the “Extension
Criteria”). If RJRTC fails to provide an Extension Response Notice in accordance
with this Sub-Section 4.4(b) (including within the time specified above and
satisfying all the Extension Criteria) it shall be deemed to have chosen not to
extend the Term and this Agreement shall automatically terminate as scheduled on
December 31, 2014. RJRTC shall also provide, within any Extension Response
Notice, details of its estimated raw materials

-33-



--------------------------------------------------------------------------------



 



costs (based on costs at the time of providing any Extension Response Notice)
that would apply during any extension of the Term.
     (c) Extension Period.
          Provided RJRTC meets all of the Extension Criteria, it shall be
entitled to extend the Term for a period of 12, 24 or 36 months, in each case
from December 31, 2014, as RJRTC specifies in the Extension Response Notice (the
“Extension Period”). If the Term is extended, this Agreement shall automatically
terminate on the expiration of the Extension Period with no further option to
extend.
     (d) Product Pricing during Extension Period.
          In the event of an extension of the Term in accordance with this
Sub-Section 4.4, for Products manufactured pursuant to Purchase Orders issued by
BATUS Japan during the Extension Period, RJRTC shall charge and BATUS Japan
shall pay (a) in relation to the manufacturing cost component, the fixed price
specified in the Extension Response Notice, regardless of SKU (which, for the
avoidance of doubt: (i) will be not more than the Manufacturing Costs; and (ii)
includes all labor costs) and (b) in relation to raw materials acquired in
accordance with Sub-Sections 2.3, 2.11 and 4.4(e), the actual cost incurred by
RJRTC in acquiring the raw materials necessary for the manufacture of Products
which are the subject of a Purchase Order, plus a mark-up of not more than ten
percent (10%). No further amounts shall be charged to or payable by BATUS Japan
for such Products. For the avoidance of doubt, during the Extension Period, no
change to the price payable for Products shall be made on account of any change
in the PPI. Prior to the start of any Extension Period the Parties shall agree
on the basis on which raw materials costs will be charged to BATUS Japan in any
Extension Period (subject to (b) above).
     (e) Purchase/Supply of Materials during Extension Period.
          During the Extension Period, BATUS Japan may from time to time (a)
direct RJRTC to purchase particular raw materials (including but not limited to,
Tobacco Materials, Non-Tobacco Components, and Packaging materials) from
specific sources and/or suppliers, including BATUS Japan or any of its
Affiliates (in which case, for the avoidance of doubt, RJRTC shall remain solely
responsible for ordering, receiving, storing, maintaining, using, paying for
(including the payment of all import duties, fees and internal revenue taxes, if
applicable) and disposing of any such raw materials) or (b) supply particular
raw materials to RJRTC, and, save where purchasing the relevant raw materials
from the specified source and/or supplier or receiving them from BATUS Japan
would be contrary to any relevant law or regulation, RJRTC shall purchase the
relevant raw materials from the source and/or supplier specified by BATUS Japan
or receive them from BATUS Japan (as the case may be). A change of source or
supplier in accordance with the above shall be treated as a Specification change
proposed by BATUS Japan and the provisions of Sub-Sections 2.3(b) and (d) shall
apply (including in relation to resultant pricing changes to reflect any lower
raw material costs and/or any change in

-34-



--------------------------------------------------------------------------------



 



labor costs due to machinability of the raw materials). To assist BATUS Japan
source raw materials on more advantageous trade terms, on request by BATUS
Japan, RJRTC shall promptly provide BATUS Japan a then current and a pro forma
priced Bill of Materials for the particular Product(s) in question. Where any
direction from BATUS Japan pursuant to the foregoing would put RJRTC in breach
of any binding contractual arrangement it has in place with other suppliers as
at the Execution Date, the Parties shall work together in good faith to resolve
such matter.
          Sub-Sections 2.10(a) and (b) shall not apply during any Extension
Period.
4.5 Other Agreements. Non-extension or termination of this Agreement for any
reason shall have no legal effect upon other projects, activities,
collaborations, commercial arrangements or service arrangements that the Parties
may have with one another.
4.6 Effect of Non-Extension or Termination. Subject to the provisions of
Sub-Section 4.7, on termination of this Agreement as provided in this Section 4,
this Agreement will be of no further force and effect, and except as set forth
in Sub-Sections 4.2A and 4.3, there will be no liability or obligation on the
part of either Party to the other. Non-extension or termination of this
Agreement does not impair or extinguish any accrued right, obligation or
liability that a Party hereto may have under this Agreement at the time it is
terminated.
4.7 Survival. The provisions of Sections and Sub-Sections 1, 3.4, 3.5, 3.6, 5,
6.2, 6.3, 6.4, 6.5, 6.6, 6.8, 6.9, 7.5, 7.6 and 7.10 will continue in effect
after expiration or termination of this Agreement.
SECTION 5
CONFIDENTIALITY
5.1 Confidentiality Obligation. During the Term of this Agreement and for a
period of five (5) years thereafter, each Party receiving Confidential
Information as a “Receiving Party” shall maintain in confidence all Confidential
Information disclosed to it by the other Party, as a “Disclosing Party.”
Notwithstanding the foregoing, subject to Sub-Section 5.2, each of the Party’s
respective obligations of confidentiality with respect to the other Party’s
Trade Secrets, including BATUS Japan’s and its Affiliates’ Specifications, shall
be perpetual. Neither Party will use, disclose or grant the use of such
Confidential Information except as expressly authorized by this Agreement. To
the extent that disclosure is authorized by this Agreement, the Receiving Party
shall obtain prior agreement from its employees, representatives and contracting
parties to whom disclosure is to be made to hold in confidence and not make use
of such information for any purpose other than those purposes permitted by this
Agreement. Each Party, as a Receiving Party, will use at least the same standard
of care (but not less than a reasonable standard of care) as it uses to protect
its own proprietary and Trade Secret information to ensure that such employees,
representatives and contracting parties do not disclose or make any unauthorized
use of such Confidential Information. Each Party, as a Receiving

-35-



--------------------------------------------------------------------------------



 



Party, will promptly notify the other upon discovery of any unauthorized use or
disclosure of Confidential Information. The Receiving Party shall be responsible
to the Disclosing Party for any loss of Confidential Information of the
Disclosing Party or breach of the provisions of this Sub-Section 5.1 by any
employee, representative or contracting party of the Receiving Party.
5.2 Exceptions. The obligations of confidentiality contained in Sub-Section 5.1
will not apply to the extent that it can be established by the Receiving Party
by competent proof that such Confidential Information:
     (a) Was already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of receipt from the Disclosing Party;
     (b) Was generally available to the public or otherwise part of the public
domain at the time of its receipt from the Disclosing Party;
     (c) Becomes generally available to the public or otherwise part of the
public domain after its disclosure and other than through any act or omission of
the Receiving Party in breach of this Agreement;
     (d) Was received by the Receiving Party, other than under an obligation of
confidentiality, by a third Person lawfully in possession of the information; or
     (e) Was independently developed by the Receiving Party, without reference
or access to any Confidential Information of the Disclosing Party.
5.3 Authorized Disclosure. Each Party (and third Persons as applicable) may
disclose Confidential Information to the extent such disclosure is reasonably
necessary in filing or prosecuting patent applications, prosecuting or defending
litigation, complying with court orders, or complying with applicable
governmental regulations, provided that if such Party is required to make any
such disclosure of Confidential Information it will to the extent practicable
give reasonable advance notice to the other Party of such disclosure requirement
and, except to the extent inappropriate in the case of patent applications, will
use its best efforts to secure confidential treatment of such information
required to be disclosed.
SECTION 6
WARRANTIES, REPRESENTATIONS, COVENANTS AND INDEMNITY
6.1 Warranties and Disclaimer of Warranties. RJRTC WARRANTS THAT PRODUCTS
MANUFACTURED AND PACKAGED PURSUANT TO THIS AGREEMENT SHALL BE FREE FROM DEFECTS
IN MATERIALS AND WORKMANSHIP, AND SUCH PRODUCTS SHALL BE MANUFACTURED, PACKAGED
AND SHIPPED IN CONFORMITY WITH BATUS JAPAN’S SPECIFICATIONS AND THE PACKAGING
AND SHIPPING REQUIREMENTS OF THIS AGREEMENT. ANY MEASURES TAKEN TO REMEDY NON-

-36-



--------------------------------------------------------------------------------



 



CONFORMANCE WITH THIS WARRANTY WILL BE AT RJRTC’S SOLE COST AND EXPENSE. SUBJECT
TO THE FOREGOING, PRODUCTS SUPPLIED BY RJRTC ARE PROVIDED “AS IS” AND WITHOUT
ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE.
6.2 Limitation of Remedies, Liability and Damages. A PARTY’S LIABILITY FOR
DAMAGES FOR BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT SHALL BE LIMITED TO
DIRECT ACTUAL DAMAGES ONLY; SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR DAMAGES AT LAW ARE WAIVED. NEITHER
PARTY SHALL BE LIABLE TO THE OTHER FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE,
EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, BY STATUTE, IN TORT OR BY CONTRACT.
6.3 U.S.A. Statutes and Regulations. BATUS Japan represents and warrants that it
is aware of: (a) U.S. Trade Restrictions controlling exports from the U.S.A. and
re-exports from third countries of U.S. origin goods, software, and technology,
including foreign made goods, software and technology with more than de minimus
U.S. content, to Prohibited Countries and Restricted Countries and to Restricted
Parties, as well as the restrictions and prohibitions under U.S. trade sanctions
on dealings by U.S. persons with such countries and persons, and is further
aware that the lists of Prohibited Countries, Restricted Countries, and
Restricted Parties may change from time to time; (b) Antiboycott Laws; and (c)
the Foreign Corrupt Practices Act.
6.4 Compliance with Laws. In performance of their respective obligations under
this Agreement, RJRTC and BATUS Japan each shall comply with, and shall ensure
that their respective employees and Affiliates shall comply with, all laws,
regulations, agreements, licenses and consents applicable to or otherwise
relating to the subject matter of this Agreement, including those referenced in
Sub-Section 6.3. Without limitation to the foregoing, the Parties represent and
warrant that they shall not transfer, provide, resell, export, re-export,
distribute, or dispose of any Product or component thereof or any related
technology or technical data, directly or indirectly, without first obtaining
all necessary written consents, permits and authorizations and completing such
formalities as may be required by any applicable laws, rules and regulations.
BATUS Japan shall not sell or otherwise provide Products to any Person that
BATUS Japan knows, believes or has reason to believe will take any action which,
if done by BATUS Japan, would constitute a violation of any of the terms and
conditions of this Agreement.
6.5 Product for Export Only. Except for limited quantities of Product
manufactured for testing purposes only, the Parties each represent and warrant
that Products produced by RJRTC for BATUS Japan in accordance with this
Agreement are intended to be manufactured in the U.S.A. solely for lawful export
from the U.S.A. and for sale only within the Territory in accordance with the
laws of the Governmental Authority within

-37-



--------------------------------------------------------------------------------



 



each relevant country within the Territory. RJRTC will not provide Product
manufactured for BATUS Japan to any third Person, without BATUS Japan’s prior
written consent. BATUS Japan will not in any way transport, or cause to be
transported, Product to any country outside of the Territory for use,
distribution or sale.
6.6 Export Laws. No equipment, computer software, technology or information
obtained by one Party from the other, and no Product or component thereof, will
be made available or re-exported, directly or indirectly, except in compliance
with all applicable export laws and regulations.
6.7 BATUS Japan’s Duty to Inspect. BATUS Japan or its designees shall be solely
responsible for inspecting all Specifications of Products to be produced by
RJRTC in order to ensure that each such Product is in compliance with all
applicable laws of the relevant Governmental Authority of the Territory into
which the Product is intended to be shipped or sold. BATUS Japan or its
designees shall be solely responsible for giving RJRTC full and complete
instructions to ensure that all Packaging, Cartons and Cases are appropriately
marked with relevant health warnings (if applicable) and other relevant markings
mandated by relevant Governmental Authority, whether within the U.S.A., the
Territory or elsewhere.
6.8 BATUS Japan’s Indemnity Obligations.
     (a) In General. BATUS Japan will indemnify, defend and hold harmless RJRTC,
its Affiliates and their respective current and former officers, directors,
employees, representatives and agents (each an “RJRTC Indemnified Party”) from
and against any and all losses, damages, claims, liabilities, demands,
assessments, judgments, settlements, compromises and related costs and expenses
(including without limitation reasonable attorneys’ fees and costs)
(collectively, “Damages”) resulting from demands, actions, suits or proceedings
initiated by any third Person (including any Governmental Authority) and arising
out of:
          (i) A material breach of the obligations of BATUS Japan under this
Agreement; or
          (ii) The marketing, advertising, distribution or sale by BATUS Japan
or its Affiliates of any Products, including any Damages which relate to any
claimed adverse health effects or health risks relating to the use of such
Products.
     (b) Exceptions. Notwithstanding Sub-Section 6.8(a), BATUS Japan shall not
be required to indemnify any RJRTC Indemnified Party for any portion of Damages
to which such RJRTC Indemnified Party may become subject to the extent (but only
to the extent) they relate to, result from or arise out of:
          (i) The failure of RJRTC to comply with its obligations under this
Agreement;

-38-



--------------------------------------------------------------------------------



 



          (ii) The negligence or willful misconduct or willful failure to act of
RJRTC; or
          (iii) RJRTC’s failure to produce Products meeting the required
Specifications and/or to comply with the Packaging and shipment requirements of
this Agreement.
     (c) Notice. RJRTC shall give BATUS Japan prompt written notice of any claim
or suit that may be brought directly against RJRTC or any other RJRTC
Indemnified Party by a third Person, and BATUS Japan shall thereafter be
entitled to employ counsel, control the defense of, and settle or compromise,
such claim or suit.
6.9 RJRTC’s Indemnity Obligations.
     (a) In General. Subject to Sub-Section 6.1, RJRTC will indemnify, defend
and hold harmless BATUS Japan, its Affiliates and their respective current and
former officers, directors, employees, representatives and agents (each a “BATUS
Japan Indemnified Party”) from and against all Damages resulting from demands,
actions, suits, or proceedings initiated by any third Person (including any
Governmental Authority) and arising out of material breach of the obligations of
RJRTC under this Agreement including, but not limited to, RJRTC’s failure to
produce Products meeting the required Specifications and/or to comply with the
Packaging and shipment requirements of this Agreement.
     (b) Exceptions. Notwithstanding Sub-Section 6.9(a), RJRTC shall not be
required to indemnify any BATUS Japan Indemnified Party for any portion of
Damages to which such BATUS Japan Indemnified Party may become subject, to the
extent (but only to the extent) they relate to, result from or arise out of:
          (i) The failure of BATUS Japan to comply with its obligations under
this Agreement; or
          (ii) The negligence or willful misconduct or willful failure to act of
BATUS Japan.
     (c) Notice. BATUS Japan shall give RJRTC prompt written notice of any such
claim or suit that may be brought directly against BATUS Japan or any other
BATUS Japan Indemnified Party by a third Person, and RJRTC shall thereafter be
entitled to employ counsel, control the defense of, and settle or compromise,
such claim or suit.
6.10 BATUS Japan’s Exclusive Supplier for Product. BATUS Japan represents and
warrants that as of the Effective Date, it has not entered into any agreement
with any third Person that obligates BATUS Japan to purchase any Product subject
to this Agreement from any third Person, which Product is subject to BATUS
Japan’s obligations to RJRTC

-39-



--------------------------------------------------------------------------------



 



regarding BATUS Japan’s appointment of RJRTC to exclusively provide BATUS
Japan’s requirements of American-blend Cigarettes during the Term of this
Agreement.
6.11 BATUS Japan’s Right to Intellectual Property. BATUS Japan represents and
warrants that it (or its Affiliate, RFEBV) has the right to use all Intellectual
Property associated with the Products, including Trademarks, in the relevant
countries in the Territory. RJRTC shall obtain no rights with respect to
Intellectual Property owned by BATUS Japan or its Affiliates as a result of this
Agreement.
SECTION 7
MISCELLANEOUS
7.1 Further Assurances. Each Party agrees to enter into or execute, or procure
the entering into or execution, of such agreements, assignments or further
assurances, or do such other acts as the other Party may reasonably request to
carry out the terms and conditions of this Agreement.
7.2 Waiver. No waiver by either Party of any of the provisions of this Agreement
will be effective unless explicitly set forth in writing and executed by that
Party. Any waiver by either Party of a breach of this Agreement will not operate
or be construed as a waiver of any subsequent breach.
7.3 Relationship of the Parties. RJRTC and BATUS Japan shall be and shall remain
independent contractors, and this Agreement shall not be construed as
establishing a general agency, employment, partnership, or joint venture
relationship between BATUS Japan and RJRTC. Neither Party shall have the
authority to make any statements, representations or commitments of any kind
(whether express or implied), or to take any action, which shall be binding on
the other or create any liability or obligation on behalf of the other, without
the prior written authorization of the other Party to do so.
7.4 Force Majeure. Notwithstanding anything to the contrary herein, neither
Party shall be liable to the other for loss, injury, delay, damage or other
casualty suffered by such other Party due to any inability to perform any
obligation hereunder, and neither Party shall be deemed to have defaulted under
or breached this Agreement for failure or delay in fulfilling or performing any
term or provision of this Agreement (other than payment of monies due), when
such failure or delay is caused by or results from causes beyond the control of
the affected Party including, but not limited to, acts of God, fire, flood,
storm, earthquake, explosion, epidemic, embargo, war, acts of war (whether war
be declared or not), acts of terrorism, insurrection, riot, civil commotion,
labor disputes and strikes suffered by third-party suppliers, sub-contractors,
or services providers not working in or on RJRTC’s facilities, or acts,
omissions or delays in acting by any Governmental Authority (including
legislative, administrative, judicial, police or any other official governmental
acts). Notwithstanding the foregoing, nothing set forth in this Sub-Section 7.4
shall relieve RJRTC of its obligation to initiate its contingency manufacturing
plans as identified pursuant to Sub-Section 2.18.

-40-



--------------------------------------------------------------------------------



 



7.5 Governing Law. The validity, construction and performance of this Agreement
shall be governed and interpreted in accordance with the substantive laws of the
State of New York, without giving effect to principles of conflicts of laws
thereof.
7.6 Dispute Resolution. Any dispute arising out of or concerning the existence,
validity, interpretation or performance of this Agreement (“Dispute”) shall be
resolved in accordance with the procedures specified in this Sub-Section 7.6,
which shall be the sole and exclusive procedures for the resolution of any such
Disputes:
     (a) Escalation to the Parties’ Executives. To the extent that Disputes
cannot be resolved by the respective personnel of each Party responsible for the
administration of this Agreement, the Parties shall attempt in good faith to
resolve any such Dispute by negotiation between their respective senior
executive officers or representatives who have authority to settle the
controversy and who are at a higher level of management than those employees who
administer this Agreement on a day to day basis. Such negotiations shall
continue either until the controversy is resolved or until one of the Parties
initiates the arbitration procedure set forth below in Sub-Section 7.6(b).
During the negotiation process, all reasonable requests for information and
documents from one Party to the other shall be honored. If, prior to the
initiation of an arbitration procedure set forth below in Sub-Section 7.6(b), a
Party requests that the Parties engage in a non-binding mediation, the other
Party shall consider such request in good faith.
     (b) Arbitration. If a Dispute cannot be resolved pursuant to the
negotiation procedures set forth above in Sub-Section 7.6(a) within 45 days of
the initial date of negotiations (or such longer period as both Parties agree),
then the Dispute shall be resolved by arbitration administered by the American
Arbitration Association (“AAA”) and in accordance with its Commercial
Arbitration Rules. The decision of the arbitration panel shall be final and
binding on the Parties, and the arbitration award may be enforced in any court
of competent jurisdiction.
     The arbitration panel shall consist of three members, one to be appointed
by each Party and the third arbitrator, who shall preside over the arbitration
panel, to be chosen by the two-Party appointed arbitrators. If the responding
Party fails to appoint an arbitrator or the two Party-appointed arbitrators fail
to appoint the third within the prescribed time periods, then the appointments
shall be made by the AAA pursuant to its rules and procedures in effect at the
time of the appointments.
     Arbitration may be commenced by any Party by giving written notice setting
out the nature of the claim to the other Party and to the AAA pursuant to the
rules of the AAA then in existence. Within 15 days of such notice, the Party
demanding arbitration shall appoint its arbitrator. Within 15 days of that
appointment, the other party shall appoint its arbitrator. Within 15 days after
the appointment of both Party-appointed arbitrators, those arbitrators shall
appoint the third.
     The situs of the arbitration shall be the State of New York and evidentiary
proceedings shall be conducted in New York, New York; however, the panel may

-41-



--------------------------------------------------------------------------------



 



conduct proceedings in other locations if the Parties so agree or if necessary
for the taking of evidence.
     Each arbitrator shall be impartial.
     Any litigation commenced by either Party (a) in aid of the arbitration; or
(b) for injunctive relief to preserve assets, maintain the status quo or prevent
any act pending the result of the arbitration, may be commenced only in the
federal or state courts in New York, New York. With respect to any litigation,
each Party hereby irrevocably consents to the exclusive jurisdiction of such
courts and waives any objection to personal jurisdiction of and venue in such
courts with respect to such proceedings and waives any claim that such forum is
inconvenient.
     In connection with any arbitration hereunder, the arbitration panel shall
apply the IBA Rules on the Taking of Evidence in International Commercial
Arbitration. The arbitration panel may seek to compel the production of evidence
from non-parties.
     The fact of arbitration, the claims and arguments made in the arbitration
and any arbitral award shall be confidential and shall not be disclosed to any
person other than the Parties and their legal representatives, except as
required by law or legal duty or in order to confirm, challenge or enforce the
arbitral award. Materials and documents of one Party utilized or produced in
connection with the arbitration that are not otherwise public shall be treated
as confidential by the other Party and shall not be disclosed or utilized by the
other Party other than in the arbitration.
     The arbitration panel is authorized to award monetary damages and to grant
injunctive relief, including interim relief pending the final award. Any interim
or provisional measures in the form of conservatory or injunctive relief ordered
by the arbitration panel shall, to the extent permitted by applicable law, be
deemed final arbitration awards for purposes of enforceability. The arbitration
panel is not authorized to award punitive or exemplary damages.
     The Parties shall bear their own costs incurred in connection with the
arbitration and share equally the costs of administration of the arbitration and
the fees and expenses of the arbitration panel.
     (c) Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.
7.7 [Intentionally Left Blank].
7.8 Severability. If any provision of this Agreement shall be held to be invalid
or unlawful, the same shall be deemed to be deleted from this Agreement, but
this Agreement shall remain in full force and effect as if the deleted provision
had never been

-42-



--------------------------------------------------------------------------------



 



contained in it. The Parties shall negotiate in good faith as to the terms of a
mutually acceptable and satisfactory provision in place of any deleted
provision, and if such terms shall be agreed, this Agreement shall be amended
accordingly.
7.9 Amendments. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by both Parties hereto. In the event of
any conflict between this Agreement and the terms of a Purchase Order, the terms
of this Agreement shall govern.
7.10 Notices. Unless otherwise provided in this Agreement, day to day commercial
communications may be exchanged by any reasonable means. All material notices,
requests, claims, demands and other communications under this Agreement shall be
in writing and shall be deemed given upon receipt by the Parties at the
following addresses (or at such other address for a Party as shall be specified
by like notice):

  If to RJRTC, to:    R. J. Reynolds Tobacco Company
401 North Main Street
Winston-Salem, North Carolina 27101
Attn: General Counsel

  If to BATUS Japan, to:     BATUS Japan, Inc.
103 Foulk Road
Suite 117
Wilmington, Delaware 19803
Attn: President

  With a Copy to:    Jeffrey P. Clemente, Esq.
Tozai Sogo Law Office
Kioicho K Bldg.
3-28 Kioicho, Chiyoda-Ku
Tokyo, Japan 102-0094

7.11 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties regarding the subject matter hereof, and
supersedes any prior agreement and negotiations between the Parties with respect
to the subject matter hereof.
7.12 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective legal successors and assigns. This
Agreement may not be assigned or otherwise transferred, nor, except as expressly
provided hereunder, may any right or obligation hereunder be assigned,
subcontracted, licensed or transferred by either Party without the other Party’s
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that either Party may, without the other
Party’s prior consent, assign this Agreement and its rights and obligations
hereunder to a wholly owned subsidiary or entity under common control with such
assigning Party through 100% ownership of the equity interests therein. Any

-43-



--------------------------------------------------------------------------------



 



permitted assignee shall assume all the rights and obligations of its assignor
under this Agreement. Any assignment in violation of the foregoing shall be null
and void.
7.13 No Third Party Beneficiaries. This Agreement is not intended to and shall
not be construed to give any Person (other than the Parties signatory hereto and
to the extent provided herein, their respective Affiliates), including any
employee or former employee, any interest or rights (including, without
limitation, any third-party beneficiary rights) with respect to or in connection
with any agreement or provision contained herein or contemplated hereby.
7.14 Counterparts. This Agreement and any amendment may be executed in multiple
counterparts, each of which is an original and all which constitute one
agreement or amendment, as the case may be, notwithstanding that all of the
Parties are not signatories to the original or the same counterpart, or that
signature pages from different counterparts are combined, and the signature of
any Party to any counterpart is a signature to and may be appended to any other
counterpart.
7.15 Schedules and Appendices. The Schedules to this Agreement, including
Appendices to those Schedules, form part of this Agreement and, subject to
Sub-Section 2.21, the Parties shall act in accordance with their terms at all
times during the Term.
     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives effective as of the Effective Date as
defined above.

            BATUS JAPAN, INC.
      By:   /s/ Teresa Riggs         Print Name:   Teresa Riggs        Title:  
President   

         
Date:
  May 26, 2010
 
   
 
            (“BATUS Japan”)    

            R. J. REYNOLDS TOBACCO COMPANY
      By:   /s/ Daniel M. Delen         Print Name:   Daniel M. Delen       
Title:   President   

         
Date:
  05/26/2010
 
          (“RJRTC”)    

-44-



--------------------------------------------------------------------------------



 



Schedules to the Agreement:
“A” – Identification of the Territory
“B” – Supplies to Restricted Countries
“C” – BATUS Japan’s Standard Consumer Product Testing Protocols
“D” – RJRTC Payment Instructions
“E” – Existing Guidelines and Agreements Incorporated by Reference (including
Appendices 1-9 to such Schedule)
“F” – Product Base Prices

-45-